EXECUTION VERSION



 




RECAPITALIZATION AGREEMENT
by and among
CLAIMS SERVICES GROUP, INC.,
WCAS SRS CO-INVESTMENT, L.P.,
WCAS SRS HOLDINGS, INC.,
SERVICE REPAIR SOLUTIONS, INC.,
WELSH, CARSON, ANDERSON & STOWE XI, L.P.
and, solely for the purposes of Section 7.14,
SOLERA HOLDINGS, INC.
MADE AND ENTERED INTO AS OF OCTOBER 3, 2013









K&E NY: 29592290.2

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I THE CLOSING AND VARIOUS DELIVERIES                 2
1.1    Closing                                         2
1.2    Closing Transactions                                     3
1.3    Various Deliveries                                     3
1.4    The Newco Exchange                                     5
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES     5
2.1    Organization of the Seller Parties                             5
2.2    Capital Structure of the Company                             6
2.3    Subsidiaries                                         7
2.4    Authority                                         8
2.5    No Conflict                                         8
2.6    Governmental Consents                                 9
2.7    No Changes                                         9
2.8    Brokers’ Fees                                         9
2.9    Transactions with Affiliates                                 9
2.10    No Newco Operations                                     10
2.11    Exclusivity of Representations                             10
ARTICLE III REPRESENTATION AND WARRANTIES OF SOLERA             10
3.1    Organization                                         10
3.2    Authority                                         11
3.3    No Conflict                                         11
3.4    Governmental Consents                                 11
3.5    Brokers’ Fees                                         12
3.6    Availability of Funds                                     12
3.7    Independent Investigation                                 12
3.8    Solera SEC Filings; Financial Condition                         13
3.9    Investment Representations                                 13
ARTICLE IV COVENANTS AND AGREEMENTS                     14
4.1    Conduct of Business of the Company                             14
4.2    No Solicitation                                     17
4.3    Access to Information                                     18
4.4    Public Disclosure                                     18
4.5    Reasonable Best Efforts                                 19
4.6    Antitrust Filings                                     19
4.7    Notification of Certain Matters                             22
4.8    WCAS SRS Contribution                                 22
4.9    Formation of Newco; the Newco Contribution                     22
4.10    Delayed Potential IR Transactions                             22
4.11    Unpaid Transaction Expenses                                 23

‑i‑



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

4.12    Redemption of 2018 Notes                                 23
ARTICLE V CONDITIONS TO THE CLOSING TRANSACTIONS             25
5.1    Conditions to the Obligations of Each Party to Effect the Closing
Transactions     25
5.2    Additional Conditions to the Obligations of Solera                     26
5.3    Additional Conditions to the Obligations of the Seller
Parties             27
ARTICLE VI TERMINATION, AMENDMENT AND WAIVER                 28
6.1    Termination                                         28
6.2    Effect of Termination                                     29
6.3    Amendment                                         30
6.4    Extension; Waiver                                     30
ARTICLE VII GENERAL PROVISIONS                             30
7.1    Survival of Representations, Warranties, Covenants and Agreements        
30
7.2    Notices                                         31
7.3    Interpretation                                         32
7.4    Assignment                                         33
7.5    Entire Agreement                                     33
7.6    Third Party Beneficiaries                                 33
7.7    Expenses                                         34
7.8    Severability                                         34
7.9    Remedies                                         34
7.10    Governing Law                                     35
7.11    Consent to Jurisdiction                                 35
7.12    WAIVER OF JURY TRIAL                                 35
7.13    Counterparts                                         36
7.14    Guaranty                                         36



‑ii‑



--------------------------------------------------------------------------------




INDEX OF ANNEXES, SCHEDULES AND EXHIBITS
Annex        Description
Annex A    Defined Terms
Annex B    Knowledge


Exhibits    Description
Exhibit A    Stockholders Agreement
Exhibit B    Registration Rights Agreement
Exhibit C    Newco Certificate of Incorporation
Exhibit D    Newco Bylaws








--------------------------------------------------------------------------------




THIS RECAPITALIZATION AGREEMENT (this “Agreement”) is made and entered into as
of October 3, 2013 by and among Claims Services Group, Inc., a Delaware
corporation (“Solera”), WCAS SRS Co-Investment, L.P., a Delaware limited
partnership (“WCAS SRS”), WCAS SRS Holdings, Inc., a Delaware corporation (the
“Company”), Service Repair Solutions, Inc., a Delaware corporation and an
indirect wholly-owned Subsidiary of the Company (“SRS”), Welsh, Carson,
Anderson & Stowe XI, L.P., a Delaware limited partnership (“WCAS”) and, solely
for the purposes of Section 7.14, Solera Holdings, Inc., a Delaware corporation
and the indirect parent of Solera (“Solera Parent”). Capitalized terms in this
Agreement have the respective meanings ascribed to them in this Agreement or in
Annex A.
RECITALS
A.As of the date of this Agreement, WCAS and certain other parties set forth on
Section A of the Disclosure Schedule (collectively, the “WCAS Investors”)
collectively own beneficially and of record 390,300.8523 shares of common stock,
par value $0.01 (“Company Common Stock”) of the Company, which represents all of
the issued and outstanding capital stock of the Company.
B.On the Closing Date, but prior to the Closing, the WCAS Investors will
contribute all of the Company Common Stock to WCAS SRS, and in exchange, WCAS
SRS will issue limited partnership interests of WCAS SRS to the WCAS Investors
(collectively, the “WCAS SRS Contribution”).
C.Following the WCAS SRS Contribution, the Company will be a wholly owned
Subsidiary of WCAS SRS.
D.On the Closing Date, following the WCAS SRS Contribution, but prior to the
Closing, WCAS SRS will contribute all of the shares of Company Common Stock to
SRS Investment Holdings, Inc., a Delaware corporation (“Newco”), and in
exchange, Newco will issue to WCAS SRS (i) 8,000 shares of Class A Common Stock
of Newco, par value $0.01 (the “Newco Class A Common Stock”) and (ii)
382,300.8523 shares of Class B Common Stock of Newco, par value $0.01 (the
“Newco Class B Common Stock” and, together with the Newco Class A Common Stock,
the “Newco Common Stock”) (collectively, the “Newco Contribution”).
E.Following the Newco Contribution, the Company will be a wholly owned
Subsidiary of Newco.
F.At the Closing, contemporaneously with the Newco Issuance (as defined below),
subject to the terms and conditions of this Agreement, Solera desires to
purchase from WCAS SRS, and WCAS SRS desires to sell to Solera, (i) subject to
Section 4.12(b), 4,000 shares (the “WCAS SRS Class A Sale Shares”) of Newco
Class A Common Stock for an aggregate purchase price of $4,000,000.00 (the “WCAS
SRS Class A Sale Price”) and (ii) 97,124.8819 shares (the “WCAS SRS Class B Sale
Shares” and, together with the WCAS SRS Class A Sale Shares, the “WCAS SRS Sale
Shares”) of Newco Class B Common Stock for an aggregate purchase price




--------------------------------------------------------------------------------




of $97,124,881.90 (the “WCAS SRS Class B Sale Price” and, together with the WCAS
SRS Class A Sale Price, the “WCAS SRS Sale Price”) (collectively, the “WCAS SRS
Sale”).
G.At the Closing, contemporaneously with the WCAS SRS Sale, subject to the terms
and conditions of this Agreement, Solera desires to purchase from Newco, and
Newco desires to issue and sell to Solera, (i) 71,000.00000 shares (the “Newco
Class A Issuance Shares”) of Newco Class A Common Stock for an aggregate
purchase price of $71,000,000.00 (the “Newco Class A Purchase Price”) and (ii)
117,051.0885 shares (the “Newco Class B Issuance Shares” and, together with the
Newco Class A Issuance Shares, the “Newco Issuance Shares”) of Newco Class B
Common Stock for an aggregate purchase price of $117,051,088.50 (the “Newco
Class B Purchase Price” and, together with the Newco Class A Purchase Price, the
“Newco Purchase Price”) (collectively, the “Newco Issuance”).
H.On the Closing Date, Newco will (through its direct and indirect Subsidiaries
or through the direction of proceeds as set forth in this Agreement) repay all
Indebtedness outstanding under the Credit Agreement (the “Credit Agreement”),
dated July 25, 2013, by and among SRS DR Holdco LLC, as borrower, SRS, the
lenders party thereto and General Electric Capital Corporation, as
administrative agent, revolver agent and issuing lender (subject to the
additions contemplated by Section 4.12(b), the “Closing Indebtedness”).
I.The parties desire to make certain representations, warranties, covenants and
other agreements in connection with the transactions contemplated by this
Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
promises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:
ARTICLE I
THE CLOSING AND VARIOUS DELIVERIES
1.1    Closing. Subject to the satisfaction or, if permissible, waiver of the
conditions set forth in ARTICLE V, the closing of the transactions contemplated
by this Agreement (the “Closing”) will take place as promptly as practicable
after the execution and delivery of this Agreement by the parties hereto, but
not earlier than two (2) Business Days following satisfaction or waiver of the
conditions set forth in ARTICLE V (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions), at the offices of Kirkland & Ellis LLP, 601
Lexington Avenue, New York, NY, 10022, unless another time and/or place is
mutually agreed upon in writing by Solera and WCAS SRS. Notwithstanding the
foregoing, unless otherwise mutually agreed upon in writing by Solera and WCAS
SRS, the Closing shall not take place prior to the earlier of (a) the second
(2nd) Business Day following the consummation of the 2018 Note Redemption and
(b) the date that is ninety (90) days after the date of this Agreement or, if
such date is not a Business Day, the first Business Day immediately subsequent
thereto. The date upon which the Closing actually occurs shall be referred to
herein as the “Closing Date.”



‑2‑



--------------------------------------------------------------------------------




1.2    Closing Transactions. Subject to the terms and conditions set forth in
this Agreement, the parties hereto shall consummate the following transactions
at the Closing (the “Closing Transactions”):
(a)    Newco Issuance. WCAS SRS shall cause Newco to sell, issue and convey to
Solera the Newco Issuance Shares free and clear of Liens (other than as set
forth in the Stockholders Agreement and the Registration Rights Agreement), and
Solera shall purchase the Newco Issuance Shares from Newco. In full
consideration for the Newco Issuance Shares, Solera shall pay or cause to be
paid to Newco, by wire transfer of immediately available funds, the Newco
Purchase Price.
(b)    WCAS SRS Sale. WCAS shall cause WCAS SRS to, and WCAS SRS shall, sell,
assign and convey to Solera the WCAS SRS Sale Shares free and clear of Liens
(other than as set forth in the Stockholders Agreement and the Registration
Rights Agreement), and Solera shall purchase the WCAS SRS Sale Shares from WCAS
SRS. In full consideration for the WCAS SRS Sale Shares, Solera shall pay or
cause to be paid to WCAS SRS, by wire transfer of immediately available funds,
the WCAS SRS Sale Price.
(c)    Repayment of the Closing Indebtedness. The Company and SRS shall, and
WCAS SRS shall cause Newco to, use the Newco Purchase Price and, to the extent
necessary, cash on the balance sheet of the Company and its Subsidiaries to pay
or cause to be paid, by wire transfer of immediately available funds, all of the
Closing Indebtedness; provided, however, solely for administrative convenience,
Solera may, at its option, pay all or a portion of the Newco Purchase Price
sufficient to satisfy all or a portion of the Closing Indebtedness directly to
the holder(s) of such Closing Indebtedness.
1.3    Various Deliveries. 
(a)    Deliveries by the Seller Parties.
(i)    Two Business Days prior to the Closing, the Company shall prepare and
deliver to Solera a certificate setting forth a good faith estimate of (A) the
amount of all outstanding Indebtedness of Newco, the Company and its
Subsidiaries as of the Closing, and (B) Available Cash.
(ii)    At the Closing, WCAS SRS shall deliver to Solera share certificates
representing the WCAS SRS Sale Shares, together with duly executed stock powers
assigning such WCAS SRS Sale Shares to Solera or its designee.
(iii)    At the Closing, Newco shall deliver to Solera or its designee share
certificates representing the Newco Issuance Shares.
(iv)    At the Closing, WCAS SRS and Newco shall deliver to Solera a
Stockholders Agreement, in the form attached as Exhibit A, subject to
modification to reflect changes contemplated by Section 4.12(b), and dated as of
the Closing Date (the “Stockholders Agreement”), duly executed by WCAS SRS and
Newco.



‑3‑



--------------------------------------------------------------------------------




(v)    At the Closing, WCAS SRS and Newco shall deliver to Solera a Registration
Rights Agreement, in the form attached as Exhibit B and dated as of the Closing
Date (the “Registration Rights Agreement”), duly executed by WCAS SRS and Newco.
(vi)    At the Closing, WCAS SRS shall deliver to Solera, an affidavit, sworn
under penalties of perjury, stating that WCAS SRS is not a “foreign person” as
defined in Section 1445 of the Code, dated as of the Closing Date and in form
and substance required under Treasury Regulations issued pursuant to Section
1445 of the Code.
(vii)    At the Closing, the Company shall deliver to Solera an executed
termination agreement, in form and substance reasonably satisfactory to Solera,
with respect to each Affiliate Contract, except for those Affiliate Contracts
set forth in Section 1.3(a)(vii) of the Disclosure Schedule.
(viii)    At the Closing, WCAS SRS, Newco and the Company shall deliver to
Solera the executed contribution and exchange agreement dated as of the Closing
Date pursuant to which the Newco Contribution shall occur.
(ix)    At the Closing, Newco shall deliver to WCAS that certain letter
agreement with respect to VCOC management rights dated as of the Closing Date
(the “Management Rights Letter”).
(x)    At the Closing, Newco and WCAS SRS shall deliver that certain letter
agreement with respect to the pass-through of certain rights to Solera dated as
of the Closing Date (the “Side Letter”).
(b)    Deliveries by Solera.
(i)    At the Closing, Solera shall deliver to WCAS SRS and Newco the
Stockholders Agreement, subject to modification to reflect changes contemplated
by Section 4.12(b), duly executed by Solera.
(ii)    At the Closing, Solera shall deliver to WCAS SRS and Newco the
Registration Rights Agreement, duly executed by Solera.
(iii)    At the Closing, Solera shall deliver to Newco and WCAS SRS the Side
Letter, duly executed by Solera.
(iv)    At the Closing (as contemplated by, and without duplication of, Section
1.2(b)), Solera shall deliver to WCAS SRS, the WCAS SRS Sale Price.
(v)    At the Closing (as contemplated by, and without duplication of, Section
1.2(a)), Solera shall deliver to Newco, or the one or more parties specified in
Section 1.2(c), the Newco Purchase Price.
1.4    The Newco Exchange. On the third Business Day following the Closing Date,
Solera shall irrevocably contribute and deliver to Newco all of the Newco Class
A Issuance



‑4‑



--------------------------------------------------------------------------------




Shares, free and clear of all liens, endorsed in blank and accompanied by duly
executed assignment documents, and in exchange therefor, simultaneously with
such contribution and delivery, Solera and WCAS SRS shall cause Newco to issue
to Solera the same number of shares of Class B Common Stock.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES
Subject to Sections 2.11 and 3.7, each of WCAS SRS, the Company and SRS
(collectively, the “Seller Parties”), severally and not jointly, hereby
represents and warrants to Solera, except as disclosed in the disclosure
schedule (referencing the appropriate section and paragraph numbers in this
ARTICLE II; provided, however, that any disclosure under one such section or
paragraph number shall be deemed to have been disclosed for each other section
of the Disclosure Schedule to the extent that the relevance of such disclosure
to such other sections of the Disclosure Schedule is reasonably apparent on its
face without reference to any underlying document) supplied by the Company to
Solera on the date of this Agreement (the “Disclosure Schedule”) as to the
matters specified in this ARTICLE II.
2.1    Organization of the Seller Parties.  WCAS SRS is a limited partnership,
the Company is a corporation and SRS is a corporation. WCAS SRS and the Company
were duly organized or incorporated, as applicable. Each of WCAS SRS, SRS and
the Company are validly existing and in good standing under the Laws of the
jurisdiction of its organization or incorporation, as applicable. At the
Closing, Newco will be a corporation, duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization. Each of the
Seller Parties has the power to own its properties and to carry on its business
as currently conducted in all material respects. At the Closing, Newco will have
the corporate power to own its properties and to carry on its business as
currently contemplated in all material respects. At the Closing, Newco’s
certificate of incorporation and bylaws (collectively, the “Newco Charter
Documents”) shall be as set forth on Exhibit C and Exhibit D, respectively. At
the Closing, Newco will not be in violation, of any of the provisions of the
Newco Charter Documents. The Company has made available to Solera a true and
correct copy of its certificate of incorporation and bylaws (collectively, the
“Company Charter Documents”). The Company is not in violation of any of the
provisions of the Company Charter Documents.
2.2    Capital Structure of the Company. 
(c)    Immediately prior to the Closing, the authorized capital stock of Newco
shall consist of (i) 80,000 shares of Newco Class A Common Stock, 8,000 shares
of which will be issued and outstanding and none of which will be held in
treasury, and (ii) 750,000 shares of Newco Class B Common Stock, 382,300.8523
shares of which will be issued and outstanding and none of which will be held in
treasury. Immediately prior to the Closing and following the Newco Contribution,
all of the issued and outstanding shares of Newco Common Stock will be owned
beneficially and of record by WCAS SRS. At the Closing, the issued and
outstanding limited partnership interests of WCAS SRS will be owned beneficially
and of record as set forth in Section 2.2(a)(i) of the Disclosure Schedule,
which sets forth the type and class of each limited partnership interest that
will be owned by the holders set forth therein. All (x) Newco Common Stock that
will be outstanding



‑5‑



--------------------------------------------------------------------------------




immediately prior to the Closing and following the Newco Contribution and (y)
Newco Issuance Shares that will be issued pursuant to the Newco Issuance, will,
in each case, be duly authorized, validly issued, fully paid and nonassessable
and not subject to preemptive rights created by statute, the Newco Charter
Documents, or any agreement to which Newco is a party or by which it is bound
(other than as set forth in the Stockholders Agreement), and will have been
issued in compliance with applicable securities Laws assuming the
representations and warranties specified in Section 3.9 are true and correct.
The authorized, issued and outstanding equity securities of WCAS SRS Parent are
as set forth in Section 2.2(a)(ii) of the Disclosure Schedule. Since the
Acquisition Time, none of SRS or its Subsidiaries has issued any equity
securities. The authorized, issued and outstanding shares of the Company are as
set forth on Section 2.2(a)(iii) of the Disclosure Schedule. To the Knowledge of
WCAS, there are no outstanding Dissenting Shares. The 2003 Plan and the 2007
Plan and all Company Options (as such terms are defined in the Merger Agreement)
were terminated in accordance with Section 1.6(c) of the Merger Agreement.
(d)    Immediately following the Closing, the authorized, issued and outstanding
equity securities of Newco shall be as set forth on Section 2.2(b) of the
Disclosure Schedule.
(e)    None of Newco, the Company or WCAS SRS Parent maintains any stock option
plan or other plan providing for equity compensation of any Person. Since the
Acquisition Time, no stock option plan or other plan providing for equity
compensation of any Person has been created by, or on behalf of, SRS or its
Subsidiaries.
(f)    None of Newco, the Company, WCAS SRS Parent or, since the Acquisition
Time, SRS or any of SRS’s Subsidiaries has granted any options to purchase
equity securities or any other type of stock award. Other than as set forth in
this Agreement, the Stockholders Agreement and the Registration Rights
Agreement, there are no options, warrants, calls, puts, rights, commitments or
agreements of any character to which Newco, the Company or WCAS SRS Parent is a
party or by which it is bound, obligating such Person to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of the capital stock of such Person, and, since the
Acquisition Time, none of SRS or any of SRS’s Subsidiaries has granted any
options, warrants, calls, puts or rights, or entered into any related
commitments or agreements of any character obligating such Person to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of such Person. There
are no outstanding or authorized stock appreciation, stock unit, phantom stock,
profit participation or other similar rights with respect to Newco, the Company
or WCAS SRS Parent, and, since the Acquisition Time, none of SRS or any of SRS’s
Subsidiaries has granted or issued any stock appreciation, stock unit, phantom
stock, profit participation or other similar rights. There are no outstanding
bonds, debentures, notes or other Indebtedness having general voting rights (or
convertible into securities having such rights) with respect to Newco, the
Company or WCAS SRS Parent, and, since the Acquisition Time, none of SRS or any
of SRS’s Subsidiaries has issued any bonds, debentures, notes or other
Indebtedness having general voting rights (or convertible into securities having
such rights).
(g)    Except as set forth in Section 2.2(e) of the Disclosure Schedule, (i)
there are no voting trusts, proxies or other agreements to which any of Newco,
the Company or WCAS SRS



‑6‑



--------------------------------------------------------------------------------




Parent is a party, or into which SRS or any of its Subsidiaries have entered
since the Acquisition Time, with respect to the voting of the Newco Common Stock
or any other capital stock of or equity interest in Newco, the Company or any of
the Company’s Subsidiaries, and (ii) none of Newco; the Company; WCAS SRS
Parent; to the Knowledge of the Company, any other Person (other than SRS or any
of SRS’s Subsidiaries); or, since the Acquisition Time, SRS or any of SRS’s
Subsidiaries, has granted any rights of first refusal or similar rights with
respect to Newco Common Stock or any capital stock of or equity interest in
Newco, the Company, WCAS SRS Parent, SRS or any of SRS’s Subsidiaries, as
applicable.
(h)    Section 2.2(f) of the Disclosure Schedule lists (i) (x) all Indebtedness
of Newco, the Company or WCAS SRS Parent and (y) all Indebtedness of SRS or any
of its Subsidiaries entered into in connection with the Prior Merger or since
the Acquisition Time, and (ii) for each item of Indebtedness, the material
agreement(s) governing such Indebtedness.
2.3    Subsidiaries.
(a)    Section 2.3(a) of the Disclosure Schedule lists each Subsidiary of the
Company and its applicable jurisdiction of incorporation or formation, as
disclosed in the Merger Agreement (other than with respect to WCAS SRS Parent).
Since the Acquisition Time, none of the Company or any of its Subsidiaries has
acquired or disposed of any shares of capital stock of, or any other equity or
voting interest in, any other corporation, partnership, association, joint
venture or other business entity. All of the outstanding shares of capital stock
of, or other equity or voting interests in, WCAS SRS Parent have been validly
issued and are fully paid and nonassessable and are owned directly by the
Company, free and clear of all Liens (other than Permitted Liens), except for
restrictions imposed by applicable securities Laws. Since the Acquisition Time
none of SRS or any of its Subsidiaries has granted any Liens (other than
Permitted Liens). No Person other than the Company owns any outstanding shares
of capital stock of, or other equity or voting interests in, WCAS SRS Parent.
Since the Acquisition Time, none of SRS or any of SRS’s Subsidiaries has issued
any shares of capital stock or other equity or voting interests.
(b)    Prior to the Newco Contribution, Newco will not own any shares of capital
stock of, or any other equity or voting interest in, any Person. Following the
Newco Contribution and at the Closing, Newco shall hold beneficially and of
record all of the issued and outstanding shares of the Company.
2.4    Authority.  Each of the Seller Parties has the requisite corporate or
limited partnership, as applicable, power and authority to enter into and
deliver this Agreement and to perform its obligations hereunder (including the
consummation by such Seller Party of the transactions contemplated hereby). The
execution and delivery by each Seller Party of this Agreement and the
performance by such Seller Party of its obligations under this Agreement
(including the consummation by such Seller Party of the transactions
contemplated hereby) have been duly authorized by all necessary corporate or
limited partnership action on the part of such Seller Party, and no other
corporate or limited partnership proceedings on the part of such Seller Party
are necessary to authorize the execution or delivery by such Seller Party of
this Agreement or the performance by such Seller Party of its obligations under
this Agreement in accordance with its terms (including the consummation by such
Seller Party of the



‑7‑



--------------------------------------------------------------------------------




transactions contemplated hereby). This Agreement has been duly executed and
delivered by such Seller Party and, assuming the due authorization, execution
and delivery by the other parties hereto, constitutes the valid and binding
obligation of such Seller Party, enforceable against such Seller Party in
accordance with its terms, except as such enforceability may be subject to (a)
the Laws of general application relating to bankruptcy, insolvency,
reorganization, moratorium and other similar Laws affecting or relating to
creditors’ rights generally and (b) general principles of equity.
2.5    No Conflict.  Except as set forth in Section 2.5 of the Disclosure
Schedule, assuming the receipt or making of the consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings specified in
Section 2.6, the execution and delivery by WCAS SRS, the Company and, to the
Knowledge of the Company, SRS of this Agreement does not, and the performance by
such Seller Party of its obligations under this Agreement (including the
consummation by such Seller Party of the transactions contemplated hereby) will
not, conflict with, result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation, payment of any
benefit, or loss of any benefit (any such event, a “Conflict”) under (a) any
provision of such Seller Party’s or Subsidiary of such Seller Party’s charter,
formation or other governing documents, (b) any Contract, Company Material
Contract or Company Permit of such Seller Party or its Subsidiaries, or (c) any
Law or Order applicable to such Seller Party or any of its Subsidiaries, or any
of their respective properties or assets, except in the case of clauses (b) and
(c) above, for such Conflicts which would not reasonably be expected to be,
individually or in the aggregate, material to the Company and its Subsidiaries,
taken as a whole, or the ability of any Seller Party to consummate the
transactions contemplated in this Agreement.
2.6    Governmental Consents.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority, is required by or with respect to any Seller Party or its
Subsidiaries in connection with the execution and delivery by the Seller Parties
of this Agreement or the performance by such Seller Party of its obligations
under this Agreement (including the consummation by such Seller Party of the
transactions contemplated hereby), except for (a) the applicable requirements of
the HSR Act or under any Antitrust Law as set forth in Section 2.6 of the
Disclosure Schedule, (b) any filings required by applicable securities Laws and
(c) such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings which, if not obtained or made, would not reasonably be
expected to be, individually or in the aggregate, material to the Company and
its Subsidiaries, taken as a whole.
2.7    No Changes. 
(a)    Except as set forth in Section 2.7(a) of the Disclosure Schedule, since
the Acquisition Time to and including the date of this Agreement, except in
connection with the authorization, preparation, negotiation, execution or
performance of this Agreement or the consummation of the transactions
contemplated hereby or the Prior Merger, the Company and its Subsidiaries have
operated in all material respects in the ordinary course of business, and, to
the Knowledge of the



‑8‑



--------------------------------------------------------------------------------




Company, have not taken any action which if taken during the Pre-Closing Period
would be prohibited by Section 4.1(b).
(b)    Since the Acquisition Time, there has not been, occurred or arisen any
event, change, circumstance, development, condition or effect that, individually
or in the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect.
(c)    Except as set forth in Section 2.7(c) of the Disclosure Schedule, to the
Knowledge of WCAS, there (i) are no claims that can be made (including claims
that would erode the retention amount) by WCAS SRS Parent against any insurance
policy related to the Merger Agreement, including that certain Buyer-Side
Representations and Warranties Insurance Policy (policy# 23092391), and (ii)
were no inaccuracies or breaches of the representations and warranties of SRS
set forth in the Merger Agreement as of the Acquisition Time.
2.8    Brokers’ Fees.  There is no financial advisor, investment banker, broker,
finder, agent or other Person that has been retained by, or is authorized to act
on behalf of, Newco, the Company or any of the Company’s Subsidiaries that is
entitled to any financial advisor’s, investment banking, brokerage, finder’s or
other fee or commission from Newco, the Company or any of the Company’s
Subsidiaries in connection with the transactions contemplated by this Agreement.
2.9    Transactions with Affiliates. Section 2.9 of the Disclosure Schedule sets
forth all contracts or arrangements (other than employment arrangements of
employees of the Company or any of its Subsidiaries) between Newco, the Company
or any of the Company’s Subsidiaries, on the one hand, and WCAS or any of its
Affiliates (other than Newco, the Company or any of the Company’s Subsidiaries),
on the other hand (each, an “Affiliate Contract”).
2.10    No Newco Operations. At the Closing, other than with respect to the
Newco Contribution, Newco Issuance and entry into the Stockholders Agreement,
the Registration Rights Agreement, the Side Letter, the Management Rights Letter
and the other transactions contemplated by this Agreement, Newco will be a newly
formed entity with no Contracts, assets, liabilities or operations of any type
or nature.
2.11    Exclusivity of Representations. None of WCAS, WCAS SRS, SRS, the Company
or any of the Company’s Subsidiaries (or any other Person) makes, or has made,
any representation or warranty, express or implied, relating to facts,
occurrences, the existence of and non-existence of or any other matter relating
thereto for any period prior to the Acquisition Time, with respect to SRS or its
Subsidiaries. Subject to the foregoing and except for the representations and
warranties expressly set forth in this ARTICLE II, (a) none of WCAS, WCAS SRS,
SRS, the Company or any of the Company’s Subsidiaries (or any other Person)
makes, or has made, any representation or warranty, express or implied, relating
to Newco, the Company, the Company’s Subsidiaries or any of their businesses or
operations or otherwise in connection with this Agreement or the transactions
contemplated hereby, (b) no Person has been authorized by WCAS, WCAS SRS, SRS,
the Company or any of the Company’s Subsidiaries to make any representation or
warranty, express or implied, relating



‑9‑



--------------------------------------------------------------------------------




to Newco, the Company, any of the Company’s Subsidiaries or any of their
businesses or operations or otherwise in connection with this Agreement or the
transactions contemplated hereby, and if made, such representation or warranty
must not be relied upon by Solera or any of its Affiliates or the
Representatives of any of the foregoing as having been authorized by any of
WCAS, WCAS SRS, SRS, Newco, the Company or any of the Company’s Subsidiaries (or
any other Person), and (c) any estimate, projection, prediction, data, financial
information, memorandum, presentation or any other materials or information
provided or addressed to Solera or any of its Affiliates or the Representatives
of any of the foregoing, including any materials or information made available
in the electronic data room made available to Solera in connection with the
Prior Merger or in connection with presentations by the Company’s management,
are not and shall not be deemed to be, or to include, representations or
warranties unless and to the extent any such materials or information is the
subject of any express representation or warranty set forth in ARTICLE II.
ARTICLE III    
REPRESENTATION AND WARRANTIES OF SOLERA
Solera hereby represents and warrants to each of the other parties hereto as
follows:
3.1    Organization.  Solera is a corporation duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation.
Solera has the corporate power to own its properties and to carry on its
business as currently being conducted in all material respects. Solera is duly
qualified or licensed to do business and in good standing as a foreign
corporation (if applicable) in each jurisdiction in which it conducts business,
except in those jurisdictions where the failure to be so qualified would not
have, individually or in the aggregate, a Solera Material Adverse Effect. Solera
made available to each Seller Party a true and correct copy of its certificate
of incorporation and bylaws (collectively, the “Solera Charter Documents”).
Solera is not in violation of any of the provisions of the Solera Charter
Documents.
3.2    Authority.  Solera has the requisite corporate power and authority to
enter into and deliver this Agreement and to perform its obligations hereunder
(including the consummation by such party of the transactions contemplated
hereby). The execution and delivery by Solera of this Agreement and the
performance by Solera of its obligations under this Agreement (including the
consummation by Solera of the transactions contemplated hereby) have been duly
authorized by all necessary corporate and stockholder action on the part of
Solera, and no other corporate proceedings on the part of Solera are necessary
to authorize the execution or delivery by Solera of this Agreement or the
performance by Solera of its obligations under this Agreement in accordance with
its terms (including the consummation by Solera of the transactions contemplated
hereby). This Agreement has been duly executed and delivered by Solera and,
assuming the due authorization, execution and delivery by the other parties
hereto, constitutes the valid and binding obligations of Solera, enforceable
against Solera in accordance with its terms, except as such enforceability may
be subject to (a) the Laws of general application relating to bankruptcy,
insolvency, reorganization, moratorium



‑10‑



--------------------------------------------------------------------------------




and other similar Laws affecting or relating to creditors’ rights generally and
(b) general principles of equity.
3.3    No Conflict.  Assuming the receipt or making of the consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings
specified in Section 3.4, the execution and delivery by Solera of this Agreement
does not, and the performance by Solera of its obligations under this Agreement
(including the consummation by Solera of the transactions contemplated hereby)
will not, Conflict with (a) any provision of the certificate of incorporation or
bylaws of Solera, (b) any Contract or Permit that is material to Solera or any
of its Subsidiaries, taken as a whole, or (c) any Law or Order applicable to
Solera or any of it Subsidiaries or any of their respective properties or
assets, except in the case of clauses (b) and (c) above, for such Conflicts
which would not reasonably be expected to be, individually or in the aggregate,
material to Solera and its Subsidiaries, taken as a whole, or the ability of
Solera to consummate the transactions contemplated in this Agreement.
3.4    Governmental Consents.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority is required by or with respect to Solera in connection with the
execution and, delivery by Solera of this Agreement or the performance by Solera
of its obligations under this Agreement (including the consummation by Solera of
the transactions contemplated hereby), except for (a) the applicable
requirements of the HSR Act or under any other Antitrust Laws, (c) any filings
required by applicable securities Laws and (d) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings
which, if not obtained or made, would not reasonably be expected to be,
individually or in the aggregate, material to Solera and its Subsidiaries, taken
as a whole.
3.5    Brokers’ Fees.  There is no financial advisor, investment banker, broker,
finder, agent or other Person that has been retained by or is authorized to act
on behalf of Solera or any of its Affiliates that is entitled to any financial
advisor’s, investment banking, brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement.
3.6    Availability of Funds.  Solera currently has, and will have at the
Closing, sufficient immediately available funds to pay the Newco Purchase Price
and the WCAS SRS Sale Price and any other fees, expenses and amounts to be paid
by Solera in connection with the transactions contemplated by this Agreement.
3.7    Independent Investigation. Solera acknowledges that (a) none of WCAS,
WCAS SRS, SRS, the Company or any of the Company’s Subsidiaries (or any other
Person) makes, or has made, any representation or warranty, express or implied,
relating to facts, occurrences, the existence of and non-existence of or any
other matter relating thereto for any period prior to the Acquisition Time, with
respect to SRS or its Subsidiaries, (b) for any period prior to the Acquisition
Time, with respect to SRS or its Subsidiaries, Solera is solely relying on the
representations and warranties with respect to SRS and its Subsidiaries provided
in the Merger Agreement and that Solera shall have the indirect recourse of the
Company with respect to breaches thereof or inaccuracies with respect thereto,
and (c) the representations and



‑11‑



--------------------------------------------------------------------------------




warranties set forth in ARTICLE II with respect to SRS or its Subsidiaries
solely relate to the period between the Acquisition Time and the date they are
made herein. Solera acknowledges (for itself and on behalf of its Affiliates and
the Representatives of any of the foregoing) that it has conducted and
completed, to its satisfaction, its own investigation, analysis and evaluation
of Newco, the Company and the Company’s Subsidiaries, that it has made all such
reviews and inspections of the financial condition, business, results of
operations, properties, assets and prospects of Newco, the Company and the
Company’s Subsidiaries as it has deemed necessary or appropriate, that it has
had the opportunity to request all information it has deemed relevant to the
foregoing from WCAS, WCAS SRS, SRS and the Company and has received responses it
has no reason to believe are not adequate and sufficient to all such requests
for information. Solera acknowledges (for itself and on behalf of its Affiliates
and the Representatives of any of the foregoing) that, as of the date hereof,
Solera and its Affiliates and Representatives (A) have received full access to
(i) such books and records, facilities, equipment, contracts and other assets of
Newco, the Company and the Company’s Subsidiaries that Solera and its Affiliates
and the Representatives of any of the foregoing, as of the date hereof, have
requested to review and (ii) the electronic data room made available to Solera
in connection with the Prior Merger, and (B) have had full opportunity to meet
with the management of the Company and to discuss the business and assets of
Newco, the Company and the Company’s Subsidiaries. Solera acknowledges and
agrees (for itself and on behalf of its Affiliates and the Representatives of
any of the foregoing) that, except for the representations and warranties
expressly set forth in ARTICLE II, (x) none of WCAS, WCAS SRS, SRS, the Company
or any of the Company’s Subsidiaries (or any other Person) makes, or has made,
any representation or warranty, express or implied, relating to Newco, the
Company, the Company’s Subsidiaries or any of their businesses or operations or
otherwise in connection with this Agreement or the transactions contemplated
hereby, and neither Solera nor any of its Affiliates or the Representatives of
any of the foregoing is relying on any representation or warranty except for
those expressly set forth in ARTICLE II, (y) no Person has been authorized by
WCAS, WCAS SRS, SRS, the Company or any of the Company’s Subsidiaries to make
any representation or warranty, express or implied, relating to Newco, the
Company, any of the Company’s Subsidiaries or any of their businesses or
operations or otherwise in connection with this Agreement or the transactions
contemplated hereby, and if made, such representation or warranty must not be
relied upon by Solera or any of its Affiliates or the Representatives of any of
the foregoing as having been authorized by any of WCAS, WCAS SRS, Newco, SRS,
the Company or any of the Company’s Subsidiaries (or any other Person), and (z)
any estimate, projection, prediction, data, financial information, memorandum,
presentation or any other materials or information provided or addressed to
Solera or any of its Affiliates or the Representatives of any of the foregoing,
including any materials or information made available in the electronic data
room made available to Solera in connection with the Prior Merger or in
connection with presentations by the Company’s management, are not and shall not
be deemed to be, or to include, representations or warranties unless and to the
extent any such materials or information is the subject of any express
representation or warranty set forth in ARTICLE II.
3.8    Solera SEC Filings; Financial Condition. Solera Parent has timely filed
or furnished all forms, reports and other documents required to be filed or
furnished by it under



‑12‑



--------------------------------------------------------------------------------




the Securities Act or the Exchange Act, as the case may be, since June 30, 2012
(collectively, the “Solera SEC Filings”). Each Solera SEC Filing (i) as of its
respective effective date, in the case of Solera SEC Filings that are
registration statements, or its respective filing date, in the case of all other
Solera SEC Filings, complied in all material respects with the applicable
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act,
as of the applicable date of effectiveness or filing, as the case may be, and
(ii) did not, at the time it was filed or effective, as the case may be (or, if
amended, at the time (and taking into account the content) of such amendment),
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the knowledge of Solera, none of the Solera SEC Filings is the
subject of ongoing SEC review, outstanding SEC comment or outstanding SEC
investigation.
3.9    Investment Representations. The Newco Common Stock to be acquired by
Solera pursuant to this Agreement will be acquired for Solera’s own account and
not with a view to, or intention of, distribution thereof in violation of the
Securities Act, or any applicable state or foreign securities Laws, and such
Newco Common Stock will not be disposed of in contravention of the Securities
Act or any applicable state or foreign securities laws. Solera is an “accredited
investor” within the meaning of Regulation D of the Securities Act, and is
sophisticated in financial matters and able to evaluate the risks and benefits
of the investment in the Newco Common Stock.
ARTICLE IV    
COVENANTS AND AGREEMENTS
4.1    Conduct of Business of the Company.
(c)    During the Pre-Closing Period, except (x) as expressly permitted or
required by this Agreement, (y) as expressly set forth in Section 4.1 of the
Disclosure Schedule or (z) as otherwise consented to by Solera in writing (which
consent shall not be unreasonably withheld, conditioned or delayed), the Company
shall (i) operate the business of the Company and each of its Subsidiaries in
the ordinary course consistent with past practices, (ii) use its commercially
reasonable efforts to keep available the services of the Company’s and its
Subsidiaries’ present officers and employees (other than in connection with
ordinary course attrition or termination for cause) and (iii) use its
commercially reasonable efforts to preserve the Company’s and its Subsidiaries’
beneficial relationships with customers, suppliers, distributors, licensors,
licensees and others having such business dealings with it; provided, however,
that no action by the Company or its Subsidiaries with respect to matters
specifically addressed by any provision of Section 4.1(b) shall be deemed a
breach of this Section 4.1(a) unless such action would constitute a breach of
such specific provision.
(d)    During the Pre-Closing Period, except (x) as expressly permitted or
required by this Agreement, (y) as expressly set forth in Section 4.1 of the
Disclosure Schedule or (z) as otherwise consented to by Solera in writing (which
consent shall not be unreasonably withheld, conditioned or delayed), neither
Newco, nor the Company nor any of its Subsidiaries shall:



‑13‑



--------------------------------------------------------------------------------




(i)    (A) sell, license (other than non‑exclusive licenses of Technology or
service related agreements in the ordinary course of business), abandon or
assign or convey to any Person, or otherwise dispose of, any ownership of or any
other right in, any Company Intellectual Property, or (B) enter into any
Contract with respect to the development of any Technology with any other
Person, other than in the ordinary course of business;
(ii)    other than in the ordinary course of business, (A) enter into any
Contract which would have been required to have been disclosed on Section
2.13(a) of the Disclosure Schedule to the Merger Agreement had such Contract
been entered into prior to the date of the Merger Agreement, or (B) amend any
such Contract or any Company Material Contract (including in connection with
obtaining any consent in connection with this Agreement);
(iii)    extend the term of or otherwise modify any provision of the lease
agreement between Mobile Productivity, Inc. and Sunset Vegas Investors, LLC for
the property located at 3505 East Sunset Road, Las Vegas, Nevada (including in
connection with obtaining any consent in connection with this Agreement);
(iv)    declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any capital
stock or equity interests of such Person;
(v)    other than in connection with the WCAS SRS Contribution and the Newco
Contribution, split, combine, reclassify, amend the terms of, encumber any
capital stock or equity securities of such Person, or issue any other securities
in respect of, in lieu of or in substitution for shares of capital stock or
equity securities of such Person;
(vi)    other than in connection with the Newco Contribution, issue, grant,
deliver or sell, pledge, dispose of or purchase, redeem or otherwise acquire,
any shares of capital stock or other equity securities of Newco, the Company or
any of the Company’s Subsidiaries or any phantom equity or stock appreciation
rights or securities convertible into such shares, equity securities or
subscriptions, rights, warrants or options to acquire any such shares, equity
securities, convertible securities, phantom equity or stock appreciation rights;
(vii)    amend or otherwise modify any Newco Charter Documents, Company Charter
Documents or Subsidiary Charter Documents;
(viii)    other than in connection with the Newco Contribution, acquire any
Person or other business enterprise, business line, division or any material
portion of the assets thereof (whether by merger, consolidation, sale of stock,
sale of assets or otherwise);
(ix)    with respect to matters not addressed in clause (i) above, sell, lease,
sublease, license, sublicense, convey or otherwise dispose of material assets,
properties or rights of such Person, other than in the ordinary course of
business;



‑14‑



--------------------------------------------------------------------------------




(x)    with respect to matters not addressed in clause (viii) above, merge or
consolidate with or into any other Person or adopt a plan of complete or partial
liquidation, dissolution, restructuring, recapitalization or other
reorganization;
(xi)    incur any Indebtedness, other than in the ordinary course of business,
but in no event with a principal or notional amount in excess of $250,000 in the
aggregate;
(xii)    grant any loans to any Person or purchase debt securities of any
Person, other than in the ordinary course of business, but in no event with a
principal or notional amount in excess of $250,000 in the aggregate;
(xiii)    other than in the ordinary course of business, forgive, cancel or
compromise any material Indebtedness or claim or waive, release or assign any
right of material value, including under any Company Material Contract;
(xiv)    except (x) in the ordinary course of business, (y) pursuant to a
Company Employee Plan or Contract in effect as of the date of this Agreement or
(z) as required by applicable Law, (A) adopt, amend or terminate any Company
Employee Plan (including any underlying agreements), except as required to
maintain the qualified status of such Company Employee Plan, (B) materially
increase the compensation or other benefits payable to or to become payable to
any Company Personnel, (C) pay any severance, change-in-control, retention or
termination pay (in cash or otherwise) to any Company Personnel, (D) grant or
announce any new stock option or other equity awards or increase the base salary
of, or enter into any new bonus or incentive agreement with, any Company
Personnel, or (E) hire any new employee having an annual base salary, commission
opportunity and incentive compensation opportunity in excess of $150,000 in the
aggregate;
(xv)    implement any employee layoffs that would reasonably be expected to
implicate the WARN Act or any similar or related Law;
(xvi)    except as required by GAAP, change any accounting principles or
practices or revalue any of its assets (whether tangible or intangible),
including writing up, down or off the value of any material asset;
(xvii)    (A) make, revoke or change any material election in respect of Taxes,
(B) adopt or change any accounting period or accounting method in respect of
Taxes, (C) file any amended Tax Return, (D) enter into any closing agreement,
settle, compromise, or fail to contest any claim or assessment in respect of
Taxes, (E) surrender or abandon any right to claim a refund of Taxes, (F)
consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes or (G) take any action or omit any
action related to the filing of any Tax Return or the payment of any Tax if such
action (or failure to act) would reasonably be expected to have the effect of
increasing the present or future Tax liability or decreasing any present or
future Tax asset of the Company or any of its Subsidiaries;



‑15‑



--------------------------------------------------------------------------------




(xviii)    enter into any material transaction with any of its current or former
directors, officers, employees or Affiliates (or any directors, officers or
employees of any such Affiliate);
(xix)    mortgage, pledge or subject to any Lien, other than Permitted Liens,
any of its material assets or leased real property;
(xx)    make any material changes in the manner in which such Person markets its
products or services (including making any material change in the manner in
which it extends discounts or credits to customers);
(xxi)    commence or settle any material Action, except in the ordinary course
of business; or
(xxii)    agree in writing to take any of the actions described in clauses (i)
through (xxi) of this Section 4.1(b).
Solera acknowledges and agrees that (x) nothing contained in this Agreement
shall give Solera, directly or indirectly, the right to control or direct the
operations of Newco, the Company or the Company’s Subsidiaries during the
Pre-Closing Period, and (y) during the Pre-Closing Period, Newco and the Company
shall exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision over their respective operations.
4.2    No Solicitation.  During the Pre-Closing Period, neither WCAS, WCAS SRS,
SRS, the Company nor any of the Company’s Subsidiaries shall, nor shall they
authorize or permit any of their respective Representatives to, directly or
indirectly, (a) solicit, initiate or induce the making, submission or
announcement of, or knowingly encourage, facilitate or assist, an Acquisition
Proposal, (b) furnish to any Person (other than Solera or any designees of
Solera) any non-public information relating to the Company or any of its
Subsidiaries, or afford to any Person (other than Solera or any of its
Representatives) access to the business, properties, assets, books, records or
other non-public information, or to any personnel, of the Company or any of its
Subsidiaries, in any such case with the intent to induce the making, submission
or announcement of, or the intent to encourage, facilitate or assist, an
Acquisition Proposal or any inquiries that would reasonably be expected to lead
to an Acquisition Proposal, (c) participate or engage in discussions or
negotiations with any Person with respect to an Acquisition Proposal, or (d)
enter into any Contract relating to an Acquisition Proposal. To the extent
permitted by applicable Law or confidentiality obligations (none of which that
would limit the following actions shall be created or entered into by the
Company during the Pre-Closing Period), the Company shall promptly notify Solera
if any Representative of WCAS, WCAS SRS, SRS, the Company or any of their
Affiliates receives or becomes aware of any receipt by such Persons of (i) any
Acquisition Proposal, (ii) any request for information that would reasonably be
expected to lead to an Acquisition Proposal, or (iii) any inquiry with respect
to, or which would reasonably be expected to lead to, any Acquisition Proposal,
which shall include the terms and conditions of such Acquisition Proposal,
request or inquiry, and the identity of the Person or group making any such
Acquisition Proposal, request or inquiry. Immediately following the execution of
this Agreement, WCAS, WCAS SRS, SRS, the



‑16‑



--------------------------------------------------------------------------------




Company and their Affiliates shall, and shall cause each of their respective
Subsidiaries, and shall direct their respective Affiliates and Representatives
to, terminate any existing discussions or negotiations with any Persons, other
than Solera (and their respective Affiliates and Representatives), concerning
any Acquisition Proposal and request the return or destruction of any
confidential or proprietary information regarding any of the Company and its
Subsidiaries previously made available to any Persons, other than Solera (and
its Affiliates and Representatives), in connection with such discussions or
negotiations. During the Pre-Closing Period, unless prohibited from doing so by
any existing confidentiality obligations to which it is bound, each of WCAS,
WCAS SRS, SRS and the Company will promptly (and in any event within two (2)
Business Days of receipt thereof) provide Solera with a copy of any written
communication received by such Person from any other Person (other than Solera)
that constitutes an Acquisition Proposal.
4.3    Access to Information.  During the Pre-Closing Period, the Company and
its Subsidiaries shall afford Solera and its Representatives reasonable access
during normal business hours, upon reasonable advance notice, to the properties,
books and records, senior management and other Representatives of the Company
and its Subsidiaries; provided, however, that the Company may restrict or
otherwise prohibit access to any portion of any documents or information to the
extent that (a) any applicable Law requires the Company to restrict or otherwise
prohibit access to such documents or information, (b) access to such documents
or information would give rise to a material risk of waiving any attorney-client
privilege, work product doctrine or other privilege applicable to such documents
or information, or (c) access to a Contract to which the Company or any of its
Subsidiaries is a party or otherwise bound would violate or cause a default
under, or give a third party the right terminate or accelerate the rights under,
such Contract; provided, further that the Company and its Subsidiaries shall use
reasonable efforts to cooperate with Solera to reach an acceptable solution to
make such documents and information available in full. In the event that the
Company and its Subsidiaries do not provide access or information in reliance on
the preceding sentence, the Company and SRS shall use their reasonable best
efforts to communicate the applicable information to Person requesting access
thereto in a way that would not violate the applicable Law, Contract or
obligation or to waive such a privilege. Any investigation conducted pursuant to
the access contemplated by this Section 4.3 shall be conducted during normal
business hours in a manner that does not unreasonably interfere with the conduct
of the business of the Company and its Subsidiaries or create a risk of damage
or destruction to any property or assets of the Company or any of its
Subsidiaries. Any access to the properties of the Company or any of its
Subsidiaries shall be subject to the Company’s reasonable security measures and
insurance requirements and shall not include the right to perform invasive
testing. Nothing in this Section 4.3 shall be construed to require the Company,
any of its Subsidiaries or any Representatives of any of the foregoing to
prepare any reports, analyses, appraisals, opinions or other information. The
Company shall deliver to Solera, for each month ending during the Pre-Closing
Period, unaudited consolidated balance sheets and related statements of income
of the Company and its Subsidiaries for such month in form consistent with past
practice, no later than twenty (20) days after the end of such month.



‑17‑



--------------------------------------------------------------------------------




4.4    Public Disclosure.  The parties agree that no press release or public
announcement regarding the subject matter of this Agreement or the transactions
contemplated hereby shall be made without advance approval thereof by WCAS SRS
and Solera, except as may be required by applicable Law (including as may be
required in connection with applicable Antitrust Laws), it being acknowledged
and agreed that Solera is a publicly-traded corporation and therefore will be
required to publicly disclose the execution and delivery of this Agreement and
the transactions contemplated hereby, including on a current report on Form 8-K.
If any such press release or public announcement is required by applicable Law
to be made by any party hereto, prior to making such announcements, such party
will deliver a draft of such announcement to the other party and shall give such
other party a reasonable opportunity to comment thereon and will consider such
comments in good faith. Prior to the Closing, the Company shall, and shall cause
its Representatives to, use commercially reasonable efforts to provide Solera
with information reasonably requested by Solera and reasonably necessary in
connection with the preparation of any such filings required by Solera under the
Exchange Act. The parties hereto agree that, unless otherwise limited, the
provisions of this Section 4.4 shall survive the Closing and shall not (a)
restrict any Affiliate of any party hereto which is a private equity or other
investment fund from disclosing the transactions contemplated by this Agreement
to its current or prospective investors or in providing general information
about the subject matter of this Agreement in connection with its fund raising,
marketing, informational or reporting activities or (b) restrict any party from
enforcing its rights under this Agreement or defending any claims in connection
herewith.
4.5    Reasonable Best Efforts.  Upon the terms and subject to the conditions
set forth in this Agreement, each of Solera and the Seller Parties shall use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with such other parties in
doing, all things reasonably necessary, proper or advisable under applicable Law
or otherwise to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including using
reasonable best efforts to: (a) cause the conditions to the Closing set forth in
ARTICLE V to be satisfied; (b) obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental
Authorities and make all necessary registrations, declarations and filings with
Governmental Authorities, that are necessary to consummate the transactions
contemplated by this Agreement; and (c) obtain all necessary or appropriate
consents, waivers and approvals under any Company Material Contracts in
connection with this Agreement and the consummation of the transactions
contemplated hereby so as to maintain and preserve the benefits under such
Company Material Contracts following the consummation of the transactions
contemplated by this Agreement. In addition to the foregoing, neither Solera nor
any Seller Party shall take any action, or fail to take any action, that is
intended to have the effect of preventing, impairing, delaying or otherwise
adversely affecting the consummation of the Closing or the ability of such party
to fully perform its obligations under this Agreement. Notwithstanding anything
to the contrary herein, none of WCAS, WCAS SRS, the Company or any of the
Company’s Subsidiaries shall be required to pay any consent or other similar
fee, “profit sharing” or other similar payment or other consideration (including
increased rent or other similar payments or any amendments, supplements or other
modifications to (or waivers



‑18‑



--------------------------------------------------------------------------------




of) the existing terms of any Contract) to obtain the consent, waiver or
approval of any Person under any Contract.
4.6    Antitrust Filings. Without limiting the generality of Section 4.5:
(a)    Each of Solera (and its Affiliates, if applicable) and, as applicable,
WCAS SRS and the Company will use its reasonable best efforts to file or cause
to be filed with the FTC and the Antitrust Division of the DOJ a Notification
and Report Form (which shall not include a request for early termination of the
waiting period under the HSR Act) relating to this Agreement and the
transactions contemplated hereby as required by the HSR Act as soon as
practicable after the date of this Agreement but in no event later than five (5)
Business Days following the execution and delivery of this Agreement. Each of
Solera and, as applicable, WCAS SRS and the Company shall (i) cooperate and
coordinate with the other in the making of such filings, (ii) supply the other
with any information that may be required in order to make such filings, (iii)
use its reasonable best efforts to respond as promptly as reasonably practicable
to any inquiries or requests for additional information or documentation
received from a Governmental Authority having jurisdiction over the Antitrust
Laws, including a “second request”, (iv) use reasonable best efforts to take all
actions necessary to avoid, eliminate or resolve each and every impediment and
obtain all clearances, consents, approvals and waivers that may be required by
any Governmental Authority, so as to enable WCAS SRS, Newco, SRS and Solera to
consummate the transactions contemplated by this Agreement as soon as
practicable, (v) not extend any waiting period under the HSR Act or any other
Antitrust Laws without the prior written consent of the other party and (vi) not
enter into any agreement with any Governmental Authority not to consummate the
transactions contemplated by this Agreement without the prior written consent of
the other party. Each of Solera and SRS shall be responsible for 50% of all
filing fees incurred in connection with the transactions contemplated hereby
under the HSR Act or any other Antitrust Laws.
(b)    Solera (and its Affiliates, if applicable) and, as applicable, WCAS SRS
and the Company shall promptly inform the other of any communication from any
Governmental Authority regarding any of the transactions contemplated by this
Agreement in connection with any filings or investigations with, by or before
any Governmental Authority relating to this Agreement or the transactions
contemplated hereby, including any proceedings initiated by a private party. In
connection with and without limiting the foregoing, to the extent reasonably
practicable and unless prohibited by applicable Law or by the applicable
Governmental Authority, Solera (and its Affiliates, if applicable) and, as
applicable, WCAS SRS and the Company shall (i) give each other reasonable
advance notice of all meetings with any Governmental Authority relating to the
Closing Transactions, (ii) give each other an opportunity to participate in each
of such meetings, (iii) keep such other party reasonably apprised with respect
to any oral communications with any Governmental Authority regarding the Closing
Transactions, (iv) cooperate in the filing of any analyses, presentations,
memoranda, briefs, arguments, opinions or other written communications
explaining or defending the Closing Transactions, articulating any regulatory or
competitive argument and/or responding to requests or objections made by any
Governmental Authority, (v) provide each other with a reasonable advance
opportunity to review and comment upon, and consider in good faith the views of
the other with respect to, all written communications (including any analyses,
presentations, memoranda, briefs, arguments and opinions) with a Governmental



‑19‑



--------------------------------------------------------------------------------




Authority regarding the Closing Transactions, (vi) provide each other (or
counsel of each party, as appropriate) with copies of all written communications
to or from any Governmental Authority relating to the Closing Transactions, and
(vii) cooperate and provide each other with a reasonable opportunity to
participate in, and consider in good faith the views of the other with respect
to, all material deliberations with respect to all efforts to satisfy the
conditions set forth in paragraphs (a), (b) and (c) of Section 5.1. Any such
disclosures, rights to participate or provisions of information by one party to
the other may be made on a counsel-only basis to the extent required under
applicable Law or as appropriate to protect confidential business information.
(c)    Each of Solera and, as applicable, WCAS SRS and the Company shall
cooperate with one another in good faith to (i) promptly determine whether any
filings not contemplated by this Section 4.6 are required to be or should be
made, and whether any other consents, approvals, permits or authorizations not
contemplated by this Section 4.6 are required to be or should be obtained, from
any Governmental Authority under any other applicable Law in connection with the
transactions contemplated hereby, and (ii) promptly make any filings, furnish
information required in connection therewith and seek to obtain timely any such
consents, permits, authorizations, approvals or waivers that the parties
determine are required to be or should be made or obtained in connection with
the transactions contemplated hereby.
(d)    Solera shall take such action as may be required (i) by the applicable
Governmental Authority (including the Antitrust Division of the DOJ or the FTC)
in order to resolve such objections as such Governmental Authority may have to
such transactions under applicable Law, or (ii) by any court or similar
tribunal, in any Action brought by a private party or Governmental Authority
challenging the transactions contemplated by this Agreement as violative of any
applicable Law, in order to avoid the entry of, or to effect the dissolution of,
any injunction, temporary restraining order or other order that has the effect
of preventing the consummation of any of the transactions contemplated by this
Agreement. For the avoidance of doubt, Solera shall take any and all actions
necessary in order to ensure that (i) no requirement for a waiver, consent or
approval of the FTC, the Antitrust Division or other Governmental Authority,
(ii) no decree, judgment, injunction, temporary restraining order or any other
order in any Action, and (iii) no other matter relating to any antitrust or
competition Law, would preclude consummation of the Closing Transactions by the
End Date.
(e)    Notwithstanding the foregoing, nothing in this Agreement shall require
WCAS SRS, Solera, the Company or any of their respective Affiliates (i) to
propose or agree to accept any agreement or condition, to enter into any consent
decree, to make any divestiture, to accept any restriction, or take any other
action that, in the reasonable judgment of WCAS SRS, Solera or the Company, as
applicable, would reasonably be expected to limit the right of such Person (or
its Affiliates) to own or operate all or any portion of its respective
businesses or assets or those businesses and assets involved in the transactions
contemplated by this Agreement, if, in the aggregate, such proposal, agreement
or condition would be material and adverse to the business of such Person, taken
as a whole, or (ii) otherwise, to litigate, pursue or defend against any action
or proceeding (including any temporary restraining order or preliminary
injunction) challenging the transactions contemplated by this Agreement as being
in violation of the HSR Act. Notwithstanding clause (i) of the immediately
preceding sentence, neither Solera, nor any of its Affiliates shall be



‑20‑



--------------------------------------------------------------------------------




required to take the actions described in such clause (i) above if such
limitation(s) would have reduced Solera’s and its Affiliates’ consolidated
revenue during the 12-month period most recently ended prior to the request for
such limitation(s) on a pro forma basis, assuming such limitation(s) were
effective during the entire prior 12-month period, by $5,000,000 or more (a
“Material Restriction”).
4.7    Notification of Certain Matters.
(a)    During the Pre-Closing Period, each of the Seller Parties shall give
prompt notice to Solera upon becoming aware that any representation or warranty
made by it in this Agreement has become untrue or inaccurate, or of any failure
of such Seller Party to perform or comply with or satisfy any covenant or
agreement to be performed or complied with by it under this Agreement, in any
such case if and only to the extent that such untruth or inaccuracy, or such
failure, would cause any of the conditions to the Closing Transactions set forth
in Section 5.2(a) or Section 5.2(b) to not be satisfied at such time.
(b)    During the Pre-Closing Period, Solera shall give prompt notice to the
Company and WCAS SRS upon becoming aware that any representation or warranty
made by Solera in this Agreement has become untrue or inaccurate, or of any
failure of Solera to perform or comply with any covenant or agreement to be
performed or complied with by it under this Agreement, in any such case if and
only to the extent that such untruth or inaccuracy, or such failure, would cause
any of the conditions to the Closing Transactions set forth in Section 5.3(a) or
Section 5.3(b) to not be satisfied at such time.
4.8    WCAS SRS Contribution. Subject to the fulfillment of Closing conditions
at or prior to the Closing (other than those conditions that by their nature are
to be satisfied at Closing), prior to the Closing, WCAS and WCAS SRS shall do
all things necessary and proper to, and shall cause the other WCAS Investors to,
consummate the WCAS SRS Contribution at the Closing and substantially
contemporaneously with the Closing of the other transactions contemplated by
this Agreement.
4.9    Formation of Newco; the Newco Contribution. Prior to the Closing, WCAS
and WCAS SRS shall cause the formation of Newco and shall cause Newco to, prior
to and at Closing, have in effect the Certificate of Incorporation attached
hereto as Exhibit C and the Bylaws attached hereto as Exhibit D. Subject to the
fulfillment of Closing conditions at or prior to the Closing (other than those
conditions that by their nature are to be satisfied at Closing), prior to the
Closing, WCAS and WCAS SRS shall, and shall cause Newco to, do all things
necessary and proper to cause the consummation of the Newco Contribution at the
Closing and substantially contemporaneously with the Closing of the other
transactions contemplated by this Agreement.
4.10    Delayed Potential IR Transactions. The parties hereto acknowledge and
agree that, on or prior to the date that is ten (10) months following the date
of this Agreement, Solera shall be able to elect to purchase, directly or
indirectly, Auto Point, Inc., a Delaware corporation and a wholly-owned
Subsidiary of SRS (“API”), and Mobile Productivity, Inc., a Nevada corporation
and a wholly-owned Subsidiary of SRS (“MPI”) from SRS at an aggregate



‑21‑



--------------------------------------------------------------------------------




purchase price equal to $18,000,000, on a cash-free basis (collectively, the “IR
Transactions”); provided that the IR Transactions must close on or prior to the
first anniversary of the date of this Agreement. If Solera elects to engage in
the IR Transactions, WCAS SRS and Solera shall negotiate in good faith the
terms, which in all cases shall be subject to the approval of WCAS SRS and
Solera, of an Equity Purchase Agreement, a Transition Services Agreement and
such other licenses and other agreements to provide API and MPI with appropriate
arrangements for those entities to reasonably continue their businesses as
previously conducted in all material respects, with such compensation to the
Company as is reasonable and customary on an arm’s length basis. Unless WCAS SRS
and Solera mutually agree otherwise, prior to the consummation of the IR
Transactions, SRS shall (x) cause API to be converted into a Delaware limited
liability company that is wholly owned by SRS and (y) cause MPI to be converted
into a Nevada limited liability company that is wholly owned by SRS. Promptly
following the consummation of the IR Transactions, Solera and WCAS SRS shall
cause Newco to use the entire purchase price of the IR Transactions to redeem
from each of Solera and WCAS SRS 9,000 shares of Class B Common Stock (or, to
the extent either such party holds less than 9,000 shares of Class B Common
Stock, Newco shall redeem a number of such party’s Class A Common Stock that
together with the amount of Class B Common Stock held by such party equals 9,000
shares of Common Stock in the aggregate, and in any case, Newco shall redeem the
same number of shares of Class B Common Stock and Class A Common Stock from each
party to the extent possible) at a redemption price equal to $1,000 per share of
Class B Common Stock or Class A Common Stock, as applicable.
4.11    Unpaid Transaction Expenses. SRS shall, at the Closing, pay or cause to
be paid, by wire transfer of immediately available funds, all Unpaid Transaction
Expenses in accordance with written instructions delivered by WCAS SRS or
Solera, which instructions shall be delivered at least two (2) Business Days
prior to the Closing Date.
4.12    Redemption of 2018 Notes.
(a)    Whether before or after the Closing, the Company shall use its, and shall
cause its Representatives to use their, commercially reasonable efforts to
cooperate with Solera and its Affiliates in connection with the arrangement of
one or more financing transactions, which may include the issuance of debt or
equity securities of Solera (or its Affiliates, if applicable) (the
“Financing”), so long as the proceeds of which are primarily used to redeem all
of the outstanding 2018 Notes under Section 3.07(b), or otherwise, of the 2018
Indenture (the “2018 Note Redemption”) (provided that such requested cooperation
does not unreasonably interfere with the ongoing operations of the Company and
its Subsidiaries and provided that, subject to the limitations below, such
requested cooperation is of the type customarily provided in connection with
financing arranged by purchasing parties in a leveraged acquisition) by:
(i) responding at reasonable times to a reasonable number of due diligence
inquiries from Solera’s (and its Affiliates’) financing sources with respect to
the Company and its Subsidiaries and their operations; (ii) reviewing any
information regarding the Company and its Subsidiaries included in any materials
for rating agency presentations, bank information memoranda, offering documents,
private placement memoranda and prospectuses; (iii) using commercially
reasonable efforts to reasonably promptly furnish Solera, its Affiliates, and
their Representatives and financing sources with readily-available financial and



‑22‑



--------------------------------------------------------------------------------




other pertinent information regarding the Company and its Subsidiaries as may be
reasonably requested by Solera’s (and its Affiliates’) financing sources and is
customary in connection with similar financing transactions (x) that would
typically be included in either a registration statement filed under the
Securities Act or an offering memorandum in connection with a private placement
of debt securities by Solera (or one of its Affiliates) under Rule 144A of the
Securities Act or (y) that is required for purposes of such Person’s due
diligence review of the Company as a subsidiary or investment of Solera Parent,
but not as a guarantor or otherwise as a credit party, in connection with such
Financing; provided that (A) the foregoing shall not require the Company or SRS
to include in any such registration statement or offering memorandum any audited
or unaudited financial statements of the Company or SRS and (B) none of the
Company, its Subsidiaries or its Representatives shall furnish any information
that is proprietary to WCAS or its Affiliates or any information subject to
attorney-client privilege or other confidentiality restrictions; and (iv)
providing readily-available information related to the Company and its
Subsidiaries, if any, required by regulatory authorities including under
applicable “know your customer” and anti money laundering rules and regulations,
including the Patriot Act; provided that, the foregoing notwithstanding, neither
WCAS SRS, WCAS, Newco, the Company nor its Subsidiaries, whether before or after
the Closing, shall have any obligation to, or to cause any of their respective
Affiliates to, (1) participate in any meetings, (2) execute any agreement,
certificate, document or instrument in connection with the Financing, (3) adopt
resolutions approving the agreements, documents and instruments pursuant to
which the Financing is obtained, or (4) incur any out-of-pocket costs.  Without
limitation to clause (4) of the preceding sentence, Solera shall, promptly upon
request by the Company, reimburse the Company for all reasonable and documented
out-of-pocket costs incurred by the Company or its Subsidiaries in connection
with such cooperation, and shall indemnify and hold harmless the Company, its
Subsidiaries and their respective Representatives from and against any and all
losses, damages, claims, costs or expenses suffered or incurred by any of them
of any type in connection with the arrangement of any Financing and any
information used in connection therewith, and the foregoing obligations shall
survive termination of this Agreement. All non-public or other confidential
information provided by the Company and its Subsidiaries pursuant to this
Section 4.12(a) shall be kept confidential in accordance with the
Confidentiality Agreement, except that Solera and its Affiliates shall be
permitted to disclose such information: (I) to potential sources of capital and
to rating agencies and prospective lenders and investors during syndication of
the Financing, subject to the potential sources of capital, prospective lenders
and investors entering into customary confidentiality undertakings with respect
to such information (in the context of a private placement of debt securities
under Rule 144A of the Securities Act, such confidentiality undertakings as are
customary in such a private placement) with the Company and its Subsidiaries and
the Company and its Subsidiaries being beneficiaries of such confidentiality
undertakings; or (II) in the context of a private placement of debt securities
under Rule 144A of the Securities Act, pursuant to Regulation FD under the
Exchange Act so that potential investors are not in possession of material
non-public information during the Financing process.
(b)    If the 2018 Note Redemption does not occur on or prior to the Closing
Date: (i) this Section 4.12 shall survive the Closing until such time as the
2018 Note Redemption has been consummated, (ii) the Stockholders Agreement to be
entered into at the Closing shall be modified from the form attached as Exhibit
A to include the alternative terms set forth on Section 4.12(b)-1 of the
Disclosure Schedule and each party shall do all things necessary or desirable to
cause such



‑23‑



--------------------------------------------------------------------------------




modifications to occur prior to the execution of the Stockholders Agreement at
the Closing, (iii) WCAS SRS, Solera and Newco shall enter a customary Pledge and
Security Agreement pursuant to which Solera’s Newco Common Stock shall serve as
security for the WCAS Annual Put Right, the WCAS Special Put Right and the
receipt of the Aggregate Call Purchase Price following the exercise of the S
Call Right (each as defined in the Stockholders Agreement) for so long as any of
the 2018 Notes are outstanding or any provision of the 2018 Indenture is still
in effect, (iv) WCAS SRS, on the one hand, and Newco and Newco’s Subsidiaries,
on the other hand, shall enter a customary Security Agreement pursuant to which
the assets of Newco and its Subsidiaries shall serve as security for the WCAS
Annual Put Right, the WCAS Special Put Right and the receipt of the Aggregate
Call Purchase Price following the exercise of the S Call Right (each as defined
in the Stockholders Agreement) for so long as any of the 2018 Notes are
outstanding or any provision of the 2018 Indenture is still in effect, and Newco
and its Subsidiaries shall assist WCAS SRS in perfecting liens with respect
thereto, (v) the WCAS SRS Class A Sale Shares shall increase by one (1) share
and the WCAS SRS Class A Sale Price shall increase by $1,000, (vi) the term
“Closing Indebtedness” as used in this Agreement shall include the additional
items set forth on Section 4.12(b)-2 of the Disclosure Schedule and (vii) to the
extent that following the Closing Date any party hereto acquires knowledge that
any Closing Indebtedness shall not have been repaid on or prior to the Closing,
each of WCAS SRS, Solera, the Company and SRS shall, and shall, as applicable,
cause Newco and its Subsidiaries to, use best efforts to repay and eliminate
such Closing Indebtedness as soon as practicable, and if possible within sixty
(60) days following the Closing Date.
ARTICLE V    
CONDITIONS TO THE CLOSING TRANSACTIONS
5.1    Conditions to the Obligations of Each Party to Effect the Closing
Transactions. The respective obligations of each party hereto to effect the
Closing Transactions, as applicable, shall be subject to the satisfaction or (to
the extent permitted by Law) waiver in writing by WCAS SRS and Solera, at or
prior to the Closing, of the following conditions:
(a)    No Laws. No Governmental Authority of competent jurisdiction shall have
enacted, issued or promulgated any Law that is in effect and has the effect of
making the Closing Transactions illegal or which has the effect of prohibiting,
enjoining, restraining or otherwise preventing the consummation of the Closing
Transactions.
(b)    No Orders. No Governmental Authority of competent jurisdiction shall have
issued or granted any Order that is in effect and has the effect of making the
Closing Transactions illegal or which has the effect of prohibiting, enjoining,
restraining or otherwise preventing the consummation of the Closing
Transactions.
(c)    Antitrust Filings. All waiting periods (and extensions thereof)
applicable to the Closing Transactions under the HSR Act shall have expired or
otherwise been terminated.
5.2    Additional Conditions to the Obligations of Solera.  The obligation of
Solera to effect the Closing Transactions also shall be subject to the
satisfaction at or prior to the



‑24‑



--------------------------------------------------------------------------------




Closing of each of the following conditions, any of which may be waived, in
writing, exclusively by Solera:
(a)    Representations and Warranties.
(i)    The representations and warranties of the Seller Parties contained in
Sections 2.5, 2.6 and 2.7(a) of this Agreement shall be true and correct on and
as of the Closing Date with the same force and effect as if made on and as of
the Closing Date (except for those representations and warranties which address
matters only as of a particular date, which shall have been true and correct as
of such particular date), except where the failure to be so true and correct,
individually or in the aggregate, has not had and would not be reasonably likely
to have a Company Material Adverse Effect (it being understood that all “Company
Material Adverse Effect” qualifications and other qualifications based on the
word “material” or similar phrases or qualifiers contained in such
representations and warranties shall be disregarded for purposes of the
foregoing determination).
(ii)    The representations and warranties of the Seller Parties contained in
Sections 2.1, 2.2(e), 2.2(f), 2.3, 2.7(c), 2.8, 2.9 and 2.10 of this Agreement
shall be true and correct in all material respects, on and as of the Closing
Date with the same force and effect as if made on and as of the Closing Date
(except for those representations and warranties which address matters only as
of a particular date, which shall have been true and correct as of such
particular date).
(iii)    The representations and warranties set forth in Sections 2.2(a), 2.2(c)
and 2.2(d) (Capital Structure of the Company) shall be true and correct in all
respects (other than any de minimis failures to be true and correct in all
respects) as of the Closing Date as though made on and as of the Closing Date.
(iv)    The representations and warranties set forth in Section 2.2(b) (Capital
Structure of Newco), Section 2.4 (Authority) and Section 2.7(b) (Company
Material Adverse Effect) shall be true and correct in all respects as of the
Closing Date as though made as of the Closing Date.
(b)    Covenants. Each of the Seller Parties and WCAS shall have performed and
complied in all material respects with each covenant and agreement under this
Agreement required to be performed and complied with by such Person prior to the
Closing.
(c)    No Material Adverse Effect. There shall not have occurred a Company
Material Adverse Effect.
(d)    Certificate of the Company. Solera shall have received a certificate,
validly executed on behalf of the Company by an authorized executive officer of
the Company, to the effect that, as of the Closing, the conditions to the
obligations of Solera set forth in Section 5.2(a), Section 5.2(b) and Section
5.2(c) have been satisfied.



‑25‑



--------------------------------------------------------------------------------




(e)    Contemporaneous Transactions. The WCAS SRS Contribution and the Newco
Contribution shall occur on the Closing Date substantially contemporaneously
with, but, with respect to the WCAS SRS Contribution and the Newco Contribution,
immediately prior to, the Closing.
(f)    Deliveries. Solera shall have received the items set forth in Section
1.3(a).
5.3    Additional Conditions to the Obligations of the Seller Parties.  The
obligation of the Seller Parties and WCAS to effect the Closing Transactions
also shall be subject to the satisfaction at or prior to the Closing of each of
the following conditions, any of which may be waived, in writing, exclusively by
WCAS SRS:
(a)    Representations and Warranties.
(xxiii)    The representations and warranties of Solera contained in Sections
3.3, 3.4 and 3.8 of this Agreement shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of the Closing
Date, except where the failure to be so true and correct, individually or in the
aggregate, has not had and would not be reasonably likely to have a Solera
Material Adverse Effect (it being understood that all “Solera Material Adverse
Effect” qualifications and other qualifications based on the word “material” or
similar phrases or qualifiers contained in such representations and warranties
shall be disregarded for purposes of the foregoing determination).
(xxiv)    The representations and warranties of Solera contained in Sections
3.1, 3.5, 3.6, 3.7 and 3.9 of this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if made on and as of the Closing Date (except for those representations and
warranties which address matters only as of a particular date, which shall have
been true and correct as of such particular date).
(xxv)    The representations and warranties set forth in Section 3.2 (Authority)
shall be true and correct in all respects as of the Closing Date as though made
as of the Closing Date.
(b)    Covenants. Solera shall have performed and complied in all material
respects with all covenants and agreements under this Agreement required to be
performed and complied by Solera prior to the Closing.
(c)    No Material Adverse Effect. There shall not have occurred a Solera
Material Adverse Effect.
(d)    Certificate of Solera. WCAS SRS shall have received a certificate,
validly executed on behalf of Solera by an executive officer of Solera, to the
effect that, as of the Closing, the conditions to the obligations of the Company
set forth in Section 5.3(a), Section 5.3(b) and Section 5.3(c) have been
satisfied.
(e)    Deliveries. WCAS SRS or Newco, as applicable, shall have received the
items set forth in Section 1.3(b).



‑26‑



--------------------------------------------------------------------------------




ARTICLE VI    
TERMINATION, AMENDMENT AND WAIVER
6.1    Termination.  This Agreement may be terminated and the other transactions
contemplated hereby may be abandoned at any time prior to the Closing:
(g)    by mutual written consent of WCAS SRS and Solera;
(h)    by Solera or WCAS SRS if the Closing has not occurred before 5:00 p.m.
(Central time) on the date that is sixty (60) days after the date of this
Agreement (the “End Date”), unless, (i) on or prior to the End Date, either
Solera or WCAS SRS elects, in its sole discretion upon written notice to the
other party, to extend the End Date once to the date that is thirty (30) days
following the End Date or, if such date is not a Business Day, to the first
Business Day immediately subsequent thereto (the last day of such period, the
“Extended End Date”); and (ii) on the Extended End Date, the conditions to
Closing set forth in Sections 5.1(b) or 5.1(c) have not been fulfilled, but all
other conditions to Closing shall be, or shall be capable of being, fulfilled,
in which case, the End Date shall automatically be extended once more to the
date that is thirty (30) days following the Extended End Date (provided that if
the U.S. federal government shutdown which commenced on October 1, 2013, is
still occurring on October 16, 2013, then either Solera or WCAS SRS may elect,
in its sole discretion upon written notice to the other party, to further extend
the period described in this clause (ii) by the number of days following October
15, 2013, during which such U.S. federal government shutdown is occurring);
provided, however, that the right to terminate this Agreement under this
Section 6.1(b) shall not be available to any party if the failure of such party
to perform in any material respect any of its covenants or agreements under this
Agreement has been a principal cause of the failure of the Closing Transactions
to be consummated on or before such date.
(i)    by Solera or WCAS SRS if any Governmental Authority of competent
jurisdiction (i) shall have enacted, issued or promulgated any Law that is in
effect and has the effect of making the Closing Transactions illegal or which
has the effect of prohibiting or otherwise preventing the consummation of the
Closing Transactions, or (ii) shall have issued or granted any Order that is in
effect and has the effect of making the Closing Transactions illegal or which
has the effect of prohibiting or otherwise preventing the consummation of the
Closing Transactions, and such Order shall have become final and non-appealable;
(j)    by Solera, if (i) Solera is not then in breach of this Agreement so as to
cause a condition to closing set forth in Section 5.3(a) or Section 5.3(b) not
to be satisfied, and (ii) there shall have been a breach of, or inaccuracy in,
any representation or warranty made by the Company under this Agreement, or any
failure of the Company to perform or comply with any covenant or agreement to be
performed or complied with by it under this Agreement, in any such case if and
only to the extent that such breach, inaccuracy or failure (A) would cause any
of the conditions to the Closing Transactions set forth in Section 5.2(a),
Section 5.2(b) or Section 5.2(e) to not be satisfied at such time and (B) is not
cured by the Company within thirty (30) days of receipt by the Company of
written notice of such breach, inaccuracy or failure; or
(k)    by WCAS SRS, if (i) the Seller Parties are not then in breach of this
Agreement so as to cause a condition to closing set forth in Section 5.2(a),
Section 5.2(b) or Section 5.2(e) not to



‑27‑



--------------------------------------------------------------------------------




be satisfied, and (ii) there shall have been a breach of, or inaccuracy in, any
representation or warranty made by Solera under this Agreement, or any failure
of Solera to perform or comply with any covenant or agreement to be performed or
complied with by it under this Agreement, in any such case if and only to the
extent that such breach, inaccuracy or failure (A) would cause any of the
conditions to the Closing Transactions set forth in Section 5.3(a) or
Section 5.3(b) to not be satisfied at such time and (B) is not cured by Solera
within thirty (30) days of receipt by Solera of written notice of such breach,
inaccuracy or failure.
6.2    Effect of Termination. 
(f)    Any proper and valid termination of this Agreement pursuant to
Section 6.1 shall be effective immediately upon the delivery of written notice
of the terminating party to the other parties hereto, as applicable, specifying
the provisions hereof pursuant to which such termination is made and the basis
therefor described in reasonable detail. In the event of termination of this
Agreement as provided in Section 6.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of any party or their
respective Representatives, if applicable; provided, however, that, except as
otherwise provided in any other provision of this Agreement, no such termination
shall relieve any party hereto of any liability or damages (which the parties
acknowledge and agree shall not be limited to reimbursement of out-of-pocket
fees, costs or expenses incurred in connection with the transactions
contemplated hereby, and may include, to the extent proven, the benefit of the
bargain lost by a party’s stockholders (taking into consideration relevant
matters, including other combination opportunities and the time value of money),
which shall be deemed in such event to be damages of such party) resulting from
any breach of this Agreement prior to such termination, in which case the
aggrieved party shall be entitled to all remedies available at law or in equity;
provided, further, that, the provisions of Section 4.4 (Public Disclosure),
ARTICLE VII (General Provisions) and this Section 6.2 (Effect of Termination)
shall remain in full force and effect and survive any termination of this
Agreement pursuant to the terms of this ARTICLE VI. In addition to the
foregoing, no termination of this Agreement shall affect the obligations of the
parties hereto set forth in the Confidentiality Agreement, which shall survive
termination of this Agreement in accordance with its terms.
(g)    In the event that (i) this Agreement is validly terminated by WCAS SRS
pursuant to Section 6.1(b) or 6.1(c) or by the parties pursuant to Section
6.1(a), (ii) either of the conditions set forth in Sections 5.1(b) and 5.1(c) is
not satisfied, (iii) Solera chooses to exercise its rights set forth in the
final sentence of Section 4.6(e) and (iv) at the time of such termination, all
other conditions to Closing have been satisfied or would reasonably be expected
to be satisfied at a Closing if a Closing were to occur and the parties were to
comply with their respective covenants herein, then Solera shall pay WCAS the
WCAS Reimbursement Amount, by wire transfer of immediately available funds to an
account or accounts designated in writing by WCAS, within two (2) Business Days
following the occurrence of such termination. The parties hereto acknowledge and
agree that (x) in no event shall Solera be required to pay the WCAS
Reimbursement Amount on more than one occasion, and (y) except with respect to
any breach of, or inaccuracy in, any representation or warranty made by Solera
under this Agreement, or any failure of Solera to perform or comply with any
covenant or agreement to be performed or complied with by it under this
Agreement, WCAS's receipt of the WCAS Reimbursement Amount shall constitute the
sole and exclusive remedy for



‑28‑



--------------------------------------------------------------------------------




any and all losses or damages suffered or incurred by the Company, SRS, WCAS SRS
or any other Person in connection with this Agreement and the transactions
contemplated hereby.
6.3    Amendment.  This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of each party
hereto.
6.4    Extension; Waiver.  WCAS SRS, on behalf of itself, WCAS, the Company and
SRS, on the one hand, and Solera, on the other hand, hereto may, to the extent
legally allowed, (a) extend the time for the performance of any of the
obligations of Solera and the Seller Parties, respectively, (b) waive any
breaches of or inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any of the agreements or conditions for the benefit of
such party contained herein. Any agreement on the part of WCAS SRS or Solera to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.
ARTICLE VII    
GENERAL PROVISIONS
7.1    Survival of Representations, Warranties, Covenants and Agreements.  The
representations, warranties, covenants and agreements of WCAS, WCAS SRS, the
Company, SRS and Solera contained in this Agreement shall terminate at the
Closing (it being understood and agreed that no party shall have recourse under
this Agreement following the Closing for any breach of or inaccuracy in any such
representation, warranty, covenant or agreement), except that only the covenants
and agreements that by their terms survive the Closing shall so survive the
Closing in accordance with their respective terms.
7.2    Notices.  Any notice required to be given hereunder shall be sufficient
if in writing and sent by facsimile transmission (providing confirmation of
transmission) (provided that any notice received by facsimile or otherwise at
the addressee’s location on any Business Day after 5:00 p.m. (local time of the
recipient) shall be deemed to have been received at 9:00 a.m. (local time of the
recipient) on the next Business Day), by reliable overnight delivery service
(with proof of service), hand delivery or certified or registered mail (return
receipt requested and first-class postage prepaid), addressed as follows (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 7.2):
(a)    if to any Seller Party or WCAS, to:

c/o Welsh, Carson, Anderson & Stowe XI, L.P.
320 Park Avenue, Suite 2500
New York, NY 10022
Attention:    Eric Lee
        Darren Battistoni
Facsimile No.:    (212) 893-9575



‑29‑



--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:    Michael Movsovich
        Jeffrey Symons
Facsimile No.:    (212) 446-6460
(b)    if to Solera, to:


c/o Solera Holdings, Inc.
7 Village Circle
Suite 100
Westlake, Texas 76262
Attention:    Jason M. Brady, Secretary
Facsimile No.:    (734) 997-3751
with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Attention:     Stephen L. Ritchie, P.C.
Walter S. Holzer
Facsimile No.:    (312) 862-2200
7.3    Interpretation. 
(f)    Unless otherwise indicated, all references herein to Articles, Sections
or Annexes, shall be deemed to refer to Articles, Sections or Annexes of or to
this Agreement, as applicable.
(g)    Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by
the words “without limitation.”
(h)    The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
(i)    The table of contents and headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to
affect in any way the meaning or interpretation of this Agreement or any term or
provision hereof.
(j)    Unless otherwise indicated, all references herein to the Subsidiaries of
a Person shall be deemed to include all direct and indirect Subsidiaries of such
Person unless otherwise indicated or the context otherwise requires.



‑30‑



--------------------------------------------------------------------------------




(k)    Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
(l)    References to “$” and “dollars” are to the currency of the United States
of America.
(m)    Any dollar or percentage thresholds set forth herein shall not be used as
a benchmark for the determination of what is or is not “material,” “Company
Material Adverse Effect” or a “Solera Material Adverse Effect” under this
Agreement.
(n)    When used herein, the word “extent” and the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and such word or
phrase shall not simply mean “if.”
(o)    Any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law as from time to time amended, modified
or supplemented, including (in the case of statutes) by succession of comparable
successor Laws.
(p)    The parties hereto agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
(q)    The words “made available” or words of similar import with respect to any
item made available prior to the date of this Agreement by a Seller Party or
WCAS shall mean delivered by such Person or such item was posted prior to June
26, 2013 in the online data room available to Solera entitled Project Oasis
located at https://datasite.merrillcorp.com in a manner which was continuously
visible from the date of posting until such date to Solera (and the
Representatives of Solera) and which is labeled and filed in such a manner as to
make its contents reasonably apparent.
7.4    Assignment.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, that after the Closing,
Solera may assign its rights but not its obligations under this Agreement to any
of its Affiliates; provided, further, that the guaranty provided pursuant to
Section 7.14 shall remain in full force and effect with respect to any assignee
of Solera and shall in no way be diminished by reason of any assignment under
this Section 7.4.
7.5    Entire Agreement.  This Agreement and the documents and instruments and
other agreements among the parties hereto as contemplated by or referred to
herein, including the Confidentiality Agreement, the Disclosure Schedule, the
Annexes, the Schedules and the Exhibits hereto, constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.



‑31‑



--------------------------------------------------------------------------------




7.6    Third Party Beneficiaries.  This Agreement is not intended to, and shall
not, confer upon any other Person any rights or remedies hereunder. The
representations and warranties in this Agreement are the product of negotiations
among the parties hereto and are for the sole benefit of the parties hereto. Any
inaccuracies in such representations and warranties are subject to waiver by the
parties hereto in accordance with Section 6.4 without notice or liability to any
other Person. The representations and warranties in this Agreement may represent
an allocation among the parties hereto of risks associated with particular
matters regardless of the knowledge of any of the parties hereto. Accordingly,
Persons other than the parties hereto may not rely upon the representations and
warranties in this Agreement as characterizations of actual facts or
circumstances as of the date of this Agreement or as of any other date.
7.7    Expenses.  Except as may otherwise be expressly set forth herein, subject
to Sections 4.6(a), 4.11 and 6.2(b), all fees and expenses incurred in
connection with the authorization, preparation, negotiation, execution and
performance of this Agreement and the potential consummation of the transactions
contemplated hereby shall be the obligation of the respective party incurring
such fees and expenses.
7.8    Severability.  In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
7.9    Remedies.
(c)    Except as otherwise provided herein, any and all remedies available at
law or in equity, whether or not herein expressly conferred upon a party, will
be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or in equity upon such party, and the exercise by a party of
any one remedy will not preclude the exercise of any other remedy.
(d)    The parties agree that irreparable damage for which monetary damages,
even if available, would not be an adequate remedy, would occur in the event
that the parties hereto do not perform the provisions of this Agreement
(including failing to take such actions as are required of it hereunder to
consummate the transactions contemplated by this Agreement) in accordance with
its specified terms or otherwise breach such provisions. Accordingly, the
parties acknowledge and agree that the parties shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
in addition to any other remedy to which they are entitled at law or in equity.
Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. Any
party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically



‑32‑



--------------------------------------------------------------------------------




the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such order or injunction.
(e)    The parties hereto further agree that (i) by seeking the remedies
provided for in this Section 7.9, a party shall not in any respect waive its
right to seek any other form of relief that may be available to a party under
this Agreement (including monetary damages) in the event that this Agreement has
been terminated or in the event that the remedies provided for in this Section
7.9 are not available or otherwise are not granted, and (y) nothing set forth in
this Section 7.9 shall require any party hereto to institute any proceeding for
(or limit any party’s right to institute any proceeding for) specific
performance under this Section 7.9 prior or as a condition to exercising any
termination right under Article VI (and pursuing damages after such
termination), nor shall the commencement of any Action pursuant to this Section
7.9 or anything set forth in this Section 7.9 restrict or limit any party’s
right to terminate this Agreement in accordance with the terms of Article VI or
pursue any other remedies under this Agreement that may be available then or
thereafter.
7.10    Governing Law.  This Agreement, and all actions, proceedings or
counterclaims (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of the parties hereto in the
negotiation, administration, performance and enforcement hereof, shall be
governed by and construed in accordance with the internal substantive Laws of
the State of Delaware, without giving effect to any choice or conflict of laws
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.
7.11    Consent to Jurisdiction.  Each of the parties hereto (i) irrevocably
consents to the service of the summons and complaint and any other process in
any action or proceeding relating to the transactions contemplated by this
Agreement, for and on behalf of itself or any of its properties or assets, in
accordance with Section 7.2, and nothing in this Section 7.11 shall affect the
right of any party to serve legal process in any other manner permitted by
applicable Law; (ii) irrevocably submits itself and its properties and assets to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware
(or, if (and only if) the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, any other state or federal court
sitting in the State of Delaware) for the purpose of any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of the parties hereto in the
negotiation, administration, performance and enforcement hereof; (iii) consents
to submit itself to the personal jurisdiction of the Court of Chancery of the
State of Delaware (or, if (and only if) the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, any other
state or federal court sitting in the State of Delaware) for the purpose of any
such action, proceeding or counterclaim; (iv) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court; (v) waives any objection that it may now or hereafter have
to the venue of any such action, proceeding or counterclaim in any such court or
that such action, proceeding or counterclaim was brought in an inconvenient
court and agrees not to plead or claim the same; and (vi) agrees that it will
not bring any action, proceeding or counterclaim relating to this Agreement or
the transactions contemplated hereby in any court other than the aforesaid
courts. Each of the parties hereto agrees that a final judgment in any



‑33‑



--------------------------------------------------------------------------------




action or proceeding in such courts as provided above shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.
7.12    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.
7.13    Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile transmission or by e-mail of
a .pdf attachment shall be effective as delivery of a manually executed
counterpart of this Agreement.
7.14    Guaranty.  As a condition and inducement to the willingness of each of
WCAS SRS, the Company, SRS and WCAS to enter into this Agreement, Solera Parent
(a) shall cause Solera to perform, satisfy and discharge in a timely manner each
of the covenants and liabilities of Solera under this Agreement and (b)
irrevocably, absolutely and unconditionally guarantees to WCAS SRS and the
Company and their respective successors, endorsees, transferees and assigns
punctual and full payment in cash and performance by Solera (i) of the Newco
Purchase Price and the WCAS SRS Sale Price, in each case, when due from Solera,
pursuant to Section 1.2, (ii) of any and all liabilities and damages payable by
Solera under this Agreement (including, without limitation, any and all
liabilities and damages of any kind whatsoever arising from Solera’s failure to
perform any covenant or liability it has under this Agreement and the
transactions contemplated by this Agreement) and (iii) notwithstanding anything
to the contrary in this Agreement, any and all out-of-pocket fees and expenses
(including fees and expenses of counsel) incurred by any of WCAS, WCAS SRS, the
Company or Newco in enforcing their respective rights under this Section 7.14
(collectively, the “Guaranteed Obligations”). In the event that Solera fails to
satisfy any of the Guaranteed Obligations in a timely manner, Solera Parent
shall immediately perform or pay (as applicable) such Guaranteed Obligations.
The foregoing provisions of this Section 7.14 shall terminate at the Closing,
except with respect to Solera’s performance of its covenants set forth in
Section 4.4.


[Remainder of page intentionally left blank.]



‑34‑



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Recapitalization Agreement
to be signed, all as of the date first written above.
WCAS SRS HOLDINGS, INC.


By: //Sanjay Swani    
Name:    Sanjay Swani
Title:    President



SERVICE REPAIR SOLUTIONS, INC.


By: //Sanjay Swani    
Name:    Sanjay Swani
Title:    Vice President and Assistant Secretary

WCAS SRS CO-INVESTMENT, L.P.
By: WCAS SRS Co-Investment GP, LLC
Its: General Partner
By: //Sanjay Swani    
Name:    Sanjay Swani
Title:    President


WELSH, CARSON, ANDERSON & STOWE XI, L.P.
By: WCAS XI Associates LLC
Its: General Partner
By: //Sanjay Swani    
Name:    Sanjay Swani
Title:    Managing Director




--------------------------------------------------------------------------------




CLAIMS SERVICES GROUP, INC.,


By: //Tony Aquila    
Name:    Tony Aquila
Title:    Chief Executive Officer




Solely for the purposes of Section 7.14:
SOLERA HOLDINGS, INC.

By: //Tony Aquila    
Name:    Tony Aquila
Title:    Chief Executive Officer










[RECAPITALIZATION AGREEMENT]


ANNEX A
DEFINED TERMS
For all purposes of this Agreement, the following terms shall have the following
respective meanings:
“2018 Indenture” shall mean that certain Indenture dated as of June 14, 2011, by
and among Audatex North America, Inc., each of the Guarantors party thereto and
U.S. Bank National Association (as Trustee).
“2018 Note Redemption” shall have the meaning set forth in Section 4.12(a).
“2018 Notes” shall mean those certain 6.75% senior notes due 2018 issued
pursuant to the 2018 Indenture.
“Acquisition Proposal” shall mean any offer or proposal (other than an offer or
proposal by Solera or any of its Affiliates) to engage in an any transaction or
series of related transactions (other than the transactions contemplated by this
Agreement) involving: (i) any direct or indirect purchase or other acquisition
by any Person or “group” (as defined in or under Section 13(d) of the Exchange
Act) of the capital stock of Newco, the Company or any of the Company’s
Subsidiaries; (ii) any direct or indirect purchase or other acquisition by any
Person or “group” (as defined in or under Section 13(d) of the Exchange Act) of
any substantial portion of the assets of the Company and its Subsidiaries taken
as a whole (other than sales of inventory in the ordinary course of business) or
any business division of the Company or any of the Company’s Subsidiaries;
(iii) any merger, consolidation, business combination or other similar
transaction involving the Company or any of its Subsidiaries pursuant to which
any Person or “group” (as defined in or under Section 13(d) of the Exchange Act)
would hold any capital stock of Newco, the Company or any of the Company’s
Subsidiaries; or (iv) a liquidation, dissolution or other winding up of Newco,
the Company or any of the Company’s Subsidiaries.
“Action” shall mean any audit, charge, complaint, lawsuit, litigation, claim,
investigation, action or other similar proceeding brought by or on behalf of or
pending before any Governmental Authority or any arbitration.
“Acquisition Time” shall mean the date of the consummation of the Prior Merger.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly through one or more intermediaries controlling, controlled by or
under common control with such other Person. For purposes of the immediately
preceding sentence, the term “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.
“Affiliate Contract” shall have the meaning set forth in Section 2.9.
“Agreement” shall have the meaning set forth in the preamble.
“Antitrust Laws” shall mean the Sherman Antitrust Act of 1890, as amended, the
Clayton Act of 1914, as amended, the HSR Act, the Federal Trade Commission Act,
as amended, and all other Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or significant impediments or lessening of competition or the
creation or strengthening of a dominant position through merger or acquisition,
in any case that are applicable to the transactions contemplated by this
Agreement.
“API” shall have the meaning set forth in Section 4.10.
“Available Cash” shall mean the sum of all cash, cash equivalents and marketable
securities of the Company and its Subsidiaries as of immediately prior to the
Closing, whether or not kept “on site” or held in deposit, checking, brokerage
or other accounts of or in any safety deposit box or other physical storage
device provided by a financial institution.
“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) a
day on which banking institutions located in Westlake, Texas, New York, New York
or Las Vegas, Nevada are permitted or required by Law, executive order or
governmental decree to remain closed.
“Change” shall have the meaning set forth in the definition of “Company Material
Adverse Effect.”
“Closing” shall have the meaning set forth in Section 1.1.
“Closing Date” shall have the meaning set forth in Section 1.1.
“Closing Indebtedness” shall have the meaning set forth in the recitals.
“Closing Transactions” shall have the meaning set forth in Section 1.2.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company” shall have the meaning set forth in the preamble.
“Company Charter Documents” shall have the meaning set forth in Section 2.1.
“Company Common Stock” shall have the meaning set forth in the recitals.
“Company Employee Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and any other employee plan, program, policy,
practice, contract, agreement or other arrangement, including, without
limitation, any compensation, severance, termination pay, deferred compensation,
performance awards, stock or stock‑related awards, fringe, retirement, death,
disability, welfare or medical benefits or other employee benefits or
remuneration of any kind, whether written, unwritten or otherwise, funded or
unfunded, whether or not subject to ERISA, that is or has been maintained,
contributed to, or required to be contributed to, by the Company or any of its
Subsidiaries or with respect to which the Company, any of its Subsidiaries or
ERISA Affiliates has or may have any liability or obligation.
“Company Intellectual Property” shall mean any and all Intellectual Property
Rights owned or purported to be owned by the Company or any of its Subsidiaries.
“Company Material Adverse Effect” shall mean any and all changes, effects,
events, circumstances, conditions, developments (each a “Change”, and
collectively, “Changes”), that individually or in the aggregate taken together
with all other Changes has had or would reasonably be expected to have a
material adverse effect on the business, operations, financial condition, assets
or results of operations of the Company and its Subsidiaries, taken as a whole,
or to prevent the Closing; provided, however, that no Change (by itself or when
aggregated or taken together with any and all other Changes) directly or
indirectly resulting from, attributable to or arising out of any of the
following shall be deemed to be or constitute a “Company Material Adverse
Effect,” and no Change (by itself or when aggregated or taken together with any
and all other such Changes) directly or indirectly resulting from, attributable
to or arising out of any of the following shall be taken into account when
determining whether a “Company Material Adverse Effect” has occurred or may,
would or could occur:
(i)    general economic conditions (or changes in such conditions) in the United
States or any other country or region in the world, or conditions in the global
economy generally;
(ii)    conditions (or changes in such conditions) in the securities markets,
capital markets, credit markets, currency markets or other financial markets in
the United States or any other country or region in the world, including (A)
changes in interest rates in the United States or any other country or region in
the world and changes in exchange rates for the currencies of any countries and
(B) any suspension of trading in securities (whether equity, debt, derivative or
hybrid securities) generally on any securities exchange or over-the-counter
market operating in the United States or any other country or region in the
world;
(iii)    conditions (or changes in such conditions) in the industries in which
the Company and its Subsidiaries conduct business;
(iv)     political conditions (or changes in such conditions) in the United
States or any other country or region in the world or acts of war, sabotage or
terrorism (including any escalation or general worsening of any such acts of
war, sabotage or terrorism) in the United States or any other country or region
in the world;
(v)    earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild
fires or other natural disasters, weather conditions and other force majeure
events in the United States or any other country or region in the world;
(vi)    changes in Law or other legal or regulatory conditions (or the
interpretations thereof) or changes in GAAP (or the interpretation thereof);
(vii)     the announcement of this Agreement or the pendency or consummation of
the transactions contemplated hereby, including (A) the identity of Solera, (B)
the loss or departure of officers or other employees of the Company or any of
its Subsidiaries, (C) the termination or potential termination of (or the
failure or potential failure to renew or enter into) any Contracts with
customers, suppliers, distributors or other business partners, and (D) any other
negative development (or potential negative development) in the Company’s
relationships with any of its customers, suppliers, distributors or other
business partners; and
(viii)     any failure by the Company to meet any internal budgets, plans or
forecasts of its revenues, earnings or other financial performance or results of
operations, in and of itself (but not, in each case, the underlying cause of
such changes or failures, unless such changes or failures would otherwise be
excepted from this definition).
Notwithstanding anything herein to the contrary, no Change or Changes described
in clauses (i) through (vi) of this definition shall be disregarded to the
extent such Change or Changes had a material disproportionate effect on the
Company or its Subsidiaries relative to other companies in the same industry.
“Company Material Contracts” shall have the meaning set forth in the Merger
Agreement.
“Company Permits” shall have the meaning set forth in the Merger Agreement.
“Company Personnel” shall mean any current or former officer, employee,
consultant or director of the Company or any of its Subsidiaries.
“Conflict” shall have the meaning set forth in Section 2.5.
“Contract” shall mean any written or oral contract, subcontract, note, bond,
mortgage, indenture, lease, sublease, license, sublicense, undertaking or other
legally binding agreement.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Disclosure Schedule” shall have the meaning set forth in preamble to ARTICLE
II.
“Dissenting Shares” shall have the meaning set forth in the Merger Agreement.
“DOJ” shall mean the United States Department of Justice.
“End Date” shall have the meaning set forth in Section 6.1(b).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean any other Person under common control with the
Company or any of its Subsidiaries within the meaning of Section 414(b), (c),
(m) or (o) of the Code, and the regulations issued thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Extended End Date” shall have the meaning set forth in Section 6.1(b).
“Financing” shall have the meaning set forth in Section 4.12(a).
“FTC” shall mean the United States Federal Trade Commission.
“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date hereof.
“Governmental Authority” shall mean any government, any governmental or
regulatory entity or body, department, commission, board, agency or
instrumentality, and any court, tribunal or judicial body, in each case whether
federal, state, county, provincial, and whether local or foreign.
“HSR Act” shall mean the Hart‑Scott‑Rodino Antitrust Improvements Act of 1976,
as amended.
“Indebtedness” shall mean, with respect to any Person, any of the following,
without duplication: (a) any indebtedness of such Person for borrowed money,
loans or advances, including any principal and interest, (b) any indebtedness of
such Person evidenced by notes, bonds, mortgages, debentures or any other debt
instrument or security, (c) any obligations of such Person under any leases
which are required to be classified as capitalized leases under the Accounting
Principles, (d) all obligations in respect of any financial hedging arrangements
including any interest rate swap, (e) all obligations or commitments by which a
Person assures a creditor against loss (including letters of credit and bankers’
acceptances and contingent reimbursement obligations with respect to letters of
credit and bankers’ acceptances), in each case, to the extent payable and not
contingent, (f) all indebtedness for earn outs or the deferred purchase price of
property or services with respect to which a Person is liable as obligor or
otherwise; (g) all obligations under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (h) any
guaranty by such Person of any indebtedness of any other Person of a type
described in clauses (a) through (g) above and (i) all interest, fees,
prepayment premiums, penalties and other fees and expenses owed with respect to
the indebtedness referred to above assuming the repayment in full of such
indebtedness as of such time. Notwithstanding the foregoing, Indebtedness shall
exclude (i) any trade payables and other current liabilities arising in the
ordinary course of business, (ii) any operating or lease obligations (other than
capitalized leases described in clause (c) of this definition), (iii) the
undrawn portion of letters of credit, performance bonds, bankers acceptances or
similar obligations, and (iv) any Unpaid Transaction Expenses.
“Intellectual Property Rights” shall mean any and all of the following in any
jurisdiction through the world (and including all rights arising under or
associated with any of the following): (a) patents and applications therefor and
all reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof throughout the world; (b) copyrights, copyright
registrations and applications, and all renewals therefor and all data,
databases and database rights; (c) trade names, logos, slogans, trademarks and
service marks, Internet domain names, and all other indicia of origin, and all
registrations, applications, and renewals for any of the foregoing and all
goodwill associated therewith throughout the world; (d) trade secrets, know-how,
technical and other types of confidential information; and (e) any other
intellectual property or other similar or equivalent rights to any of the
foregoing.
“IR Agreement” shall have the meaning set forth in Section 4.10.
“Knowledge” shall mean with respect to (a) the Company, the actual knowledge,
after reasonable inquiry, as of the date hereof of each individual identified
under Knowledge of the Company on Annex B, and (b) WCAS, the actual knowledge as
of the date hereof of each individual identified under Knowledge of WCAS on
Annex B, in each case, for so long as such individual is employed by the
Company, any of its Subsidiaries or Welsh, Carson, Anderson & Stowe, as
applicable.
“Law” shall mean any applicable law, statute, treaty, constitution, principle of
common law, ordinance, code, rule, regulation, Order or other legal requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Authority.
“liability” shall mean any obligation or liability whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
“Liens” shall mean any lien, pledge, hypothecation, charge, mortgage, security
interest or encumbrance of any nature.
“Management Rights Letter” shall have the meaning set forth in Section
1.3(a)(ix).
“Material Restriction” shall have the meaning set forth in Section 4.6(e).
“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of June
30, 2013, by and among WCAS SRS Parent, WCAS SRS Merger Sub, Inc., SRS and
Warburg Pincus Private Equity VIII, L.P.
“MPI” shall have the meaning set forth in Section 4.10.
“Newco” shall have the meaning set forth in the recitals.
“Newco Charter Documents” shall have the meaning set forth in Section 2.1.
“Newco Class A Common Stock” shall have the meaning set forth in the recitals.
“Newco Class B Common Stock” shall have the meaning set forth in the recitals.
“Newco Class A Issuance Shares” shall have the meaning set forth in the
recitals.
“Newco Class A Purchase Price” shall have the meaning set forth in the recitals.
“Newco Class B Issuance Shares” shall have the meaning set forth in the
recitals.
“Newco Class B Purchase Price” shall have the meaning set forth in the recitals.
“Newco Common Stock” shall have the meaning set forth in the recitals.
“Newco Contribution” shall have the meaning set forth in the recitals.
“Newco Issuance” shall have the meaning set forth in the recitals.
“Newco Issuance Shares” shall have the meaning set forth in the recitals.
“Newco Purchase Price” shall have the meaning set forth in the recitals.
“Order” shall mean any order, judgment, decision, decree, injunction,
pronouncement, ruling, writ or assessment of, by or on behalf of any
Governmental Authority (whether temporary, preliminary or permanent) or
arbitrator.
“ordinary course” and “ordinary course of business” shall mean, with respect to
any Person, in the ordinary, usual and normal course of business consistent with
its past custom and practice (including with respect to quantity, quality,
frequency, cost and/or pricing).
“Permit” shall mean any permits, licenses, authorizations, consents, approvals
and franchises from Governmental Authorities.
“Permitted Liens” shall mean any of the following: (a) Liens for Taxes not yet
due and payable, or being contested in good faith through appropriate
proceedings and for which adequate accruals or reserves have been established on
the Company’s books in accordance with GAAP; (b) mechanics, carriers’,
workmen’s, warehouseman’s, repairmen’s, materialmen’s or other Liens that are
not yet due; (c) leases, subleases and licenses with respect to real property;
(d) pledges or deposits to secure obligations under workers’ compensation Laws
or similar legislation or to secure public or statutory obligations; (e) Liens
or other defects, imperfections or irregularities in title, easements, covenants
and rights of way and other similar restrictions of record, and zoning, building
and other similar codes or restrictions which are imposed by any governmental
authority having jurisdiction over such leased real property, in each case that
do not adversely affect in any material respect the current use of the
applicable property owned, leased, used or held for use by the Company or any of
its Subsidiaries; (f) statutory, common law or contractual liens of landlords;
(g) with respect to Technology and other Intellectual Property Rights,
restrictions associated with licenses and covenants entered into in the ordinary
course of business, and (h) Liens under the Credit Agreement.
“Person” shall mean an individual, corporation, partnership, association,
limited liability company, trust, estate or other similar business entity or
organization, including a Governmental Authority.
“Pre-Closing Period” shall mean the period commencing on the date of this
Agreement and ending on the earlier to occur of (a) the Closing Date and (b) the
date on which this Agreement is terminated in accordance with its terms.
“Prior Merger” shall mean the “Merger,” as defined in the Merger Agreement.
“Registration Rights Agreement” shall have the meaning set forth in Section
1.3(a).
“Representative” shall mean, with respect to any Person, any director, officer
or employee of such Person, or any financial advisor, accountant, legal counsel,
consultant or other authorized agent or representative retained by such Person.
“SEC” shall mean the United States Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal law then in force, together with all rules and regulations
promulgated thereunder.
“Seller Parties” shall have the meaning set forth in the preamble to Article II.
“Side Letter” shall have the meaning set forth in Section 1.3(a)(x).
“Solera” shall have the meaning set forth in the preamble.
“Solera Charter Documents” shall have the meaning set forth in Section 3.1.
“Solera Material Adverse Effect” shall mean any and all Changes, that
individually or in the aggregate taken together with all other Changes has had
or would reasonably be expected to have a material adverse effect on the
business, operations, financial condition, assets or results of operations of
Solera and its Subsidiaries, taken as a whole, or to prevent the Closing;
provided, however, that no Change (by itself or when aggregated or taken
together with any and all other Changes) directly or indirectly resulting from,
attributable to or arising out of any of the following shall be deemed to be or
constitute a “Solera Material Adverse Effect,” and no Change (by itself or when
aggregated or taken together with any and all other such Changes) directly or
indirectly resulting from, attributable to or arising out of any of the
following shall be taken into account when determining whether a “Solera
Material Adverse Effect” has occurred or may, would or could occur:
(i)    general economic conditions (or changes in such conditions) in the United
States or any other country or region in the world, or conditions in the global
economy generally;
(ii)    conditions (or changes in such conditions) in the securities markets,
capital markets, credit markets, currency markets or other financial markets in
the United States or any other country or region in the world, including (A)
changes in interest rates in the United States or any other country or region in
the world and changes in exchange rates for the currencies of any countries and
(B) any suspension of trading in securities (whether equity, debt, derivative or
hybrid securities) generally on any securities exchange or over-the-counter
market operating in the United States or any other country or region in the
world;
(iii)    conditions (or changes in such conditions) in the industries in which
Solera and its Subsidiaries conduct business;
(iv)     political conditions (or changes in such conditions) in the United
States or any other country or region in the world or acts of war, sabotage or
terrorism (including any escalation or general worsening of any such acts of
war, sabotage or terrorism) in the United States or any other country or region
in the world;
(v)    earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild
fires or other natural disasters, weather conditions and other force majeure
events in the United States or any other country or region in the world;
(vi)    changes in Law or other legal or regulatory conditions (or the
interpretations thereof) or changes in GAAP (or the interpretation thereof);
(vii)     the announcement of this Agreement or the pendency or consummation of
the transactions contemplated hereby, including (A) the identity of Solera, (B)
the loss or departure of officers or other employees of Solera, (C) the
termination or potential termination of (or the failure or potential failure to
renew or enter into) any Contracts with customers, suppliers, distributors or
other business partners, and (D) any other negative development (or potential
negative development) in Solera’s relationships with any of its customers,
suppliers, distributors or other business partners; and
(viii)     any failure by Solera to meet any internal budgets, plans or
forecasts of its revenues, earnings or other financial performance or results of
operations, in and of itself (but not, in each case, the underlying cause of
such changes or failures, unless such changes or failures would otherwise be
excepted from this definition).
Notwithstanding anything herein to the contrary, no Change or Changes described
in clauses (i) through (vi) of this definition shall be disregarded to the
extent such Change or Changes had a material disproportionate effect on Solera
or its Subsidiaries relative to other companies in the same industry.
“Solera Parent” shall have the meaning set forth in the preamble.
“Solera SEC Filings” shall have the meaning set forth in Section 3.8.
“SRS” shall have the meaning set forth in the preamble.
“Stockholders Agreement” shall have the meaning set forth in Section 1.3(a).
“Subsidiary” shall mean, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (a) such party or
any other subsidiary of such party is a general partner (excluding such
partnerships where such party or any subsidiary of such party does not have a
majority of the voting interest in such partnership) or (b) at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the Board of Directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries.
“Subsidiary Charter Documents” shall mean the certificate of incorporation and
bylaws, or like organizational documents, of each of the Subsidiaries of the
Company.
“Tax” or, collectively, “Taxes” shall mean any and all federal, state, local and
foreign taxes, assessments and other governmental charges, duties, impositions
and liabilities, including taxes based upon or measured by gross receipts,
income, profits, sales, use and occupation, and value added, ad valorem,
transfer, franchise, capital stock, license, registration, withholding, payroll,
recapture, employment, unemployment, escheat, environmental, windfall profit,
excise, property, alternative or add-on minimum taxes as well as public imposts,
fees and social security charges (including but not limited to health,
unemployment and pension insurance), together with all interest, penalties and
additions imposed with respect to such amounts.
“Tax Returns” shall have the meaning set forth in the Merger Agreement.
“Technology” shall mean any or all of the following, but not the patent,
trademark, copyright, trade secret or other similar intellectual property rights
therein or associated therewith: (i) published and unpublished works of
authorship, including audiovisual works, collective works, computer programs,
software, source code, object code, compilations, databases, derivative works,
literary works, maskworks, and sound recordings; (ii) inventions and
discoveries, including articles of manufacture, business methods, compositions
of matter, improvements, machines, methods, and processes and new uses for any
of the preceding items; (iii) words, names, symbols, devices, designs, and other
designations, and combinations of the preceding items, used to identify or
distinguish a business, good, group, product, or service or to indicate a form
of certification, including logos, product designs, and product features; and
(iv) information that is not generally known or readily ascertainable through
proper means, whether tangible or intangible, including algorithms, customer
lists, ideas, designs, formulas, know-how, methods, processes, programs,
prototypes, systems, and techniques.
“United States” shall mean the United States of America.
“Unpaid Transaction Expenses” shall mean, to the extent unpaid as of immediately
prior to the Closing, the sum of the fees, costs and expenses incurred by the
parties hereto in connection with the process for the transactions contemplated
hereby payable to any Person, including any fees, costs and expenses payable to
(i) legal counsel to Solera, and legal counsel to WCAS, WCAS SRS, Newco, the
Company or any of the Company’s Subsidiaries, and any other attorneys engaged by
any of the parties hereto prior to the Closing in connection with the
transactions contemplated hereby and (ii) any outside accountants or other
advisors engaged by WCAS, WCAS SRS, Newco, the Company or any of the Company’s
Subsidiaries prior to the Closing in connection with the transactions
contemplated hereby; provided that the Unpaid Transaction Expenses of the Seller
Parties (the “WCAS Reimbursement Amount”) shall not exceed the amount set forth
under “WCAS Reimbursement Amount Cap” on Section 8 of the Disclosure Schedule
(the “WCAS Reimbursement Amount Cap”) and the Unpaid Transaction Expenses of
Solera shall not exceed the amount set forth under “Solera Expense Cap” on
Section 8 of the Disclosure Schedule.
“WCAS” shall have the meaning set forth in the preamble.
“WCAS Investors” shall have the meaning set forth in the recitals.
“WCAS Reimbursement Amount” shall have the meaning set forth in the definition
of “Unpaid Transaction Expenses” and shall not exceed the WCAS Reimbursement
Amount Cap.
“WCAS SRS” shall have the meaning set forth in the preamble.
“WCAS SRS Contribution” shall have the meaning set forth in the recitals.
“WCAS SRS Parent” shall mean WCAS SRS Parent, Inc., a Delaware corporation.
“WCAS SRS Sale” shall have the meaning set forth in the recitals.
“WCAS SRS Class A Sale Price” shall have the meaning set forth in the recitals.
“WCAS SRS Class A Sale Shares” shall have the meaning set forth in the recitals.
“WCAS SRS Class B Sale Price” shall have the meaning set forth in the recitals.
“WCAS SRS Class B Sale Shares” shall have the meaning set forth in the recitals.
“WCAS SRS Sale Price” shall have the meaning set forth in the recitals.
“WCAS SRS Sale Shares” shall have the meaning set forth in the recitals.
“WARN Act” shall have the meaning set forth in the Merger Agreement.


ANNEX B
KNOWLEDGE


Knowledge of the Company
1.Kevin O’Shaughnessy
2.Jeffrey M. Sweet
3.Rich Holland
4.Darren Battistoni
5.Eric Lee
6.Sanjay Swani




Knowledge of WCAS
1.Darren Battistoni
2.Eric Lee
3.Sanjay Swani


